Exhibit 10

AGREEMENT

3 DECEMBER 2007

€650,000,000 CREDIT FACILITY

for

PPG INDUSTRIES, INC.

arranged by

BNP PARIBAS SECURITIES CORP.

SG AMERICAS SECURITIES, LLC

with

SOCIÉTÉ GÉNÉRALE

as Facility Agent

and

BNP PARIBAS SECURITIES CORP.

as Syndication Agent

LOGO [g52805allenimg.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page 1.      Interpretation    1 2.      Facilities    14 3.      Purpose   
15 4.      Conditions precedent    16 5.      Utilisation    16 6.     
Utilisation - Swingline Loans    17 7.      Swingline Loans    20 8.     
Optional Currencies    23 9.      Repayment and Extension Option    25 10.     
Prepayment and cancellation    26 11.      Interest    29 12.      Terms    30
13.      Market disruption    31 14.      Taxes    32 15.      Increased Costs
   36 16.      Mitigation    36 17.      Payments    37 18.      Guarantee and
indemnity    40 19.      Representations and warranties    43 20.     
Information covenants    50 21.      Financial covenants    51 22.      General
covenants    52 23.      Default    56 24.      The Administrative Parties    60
25.      Evidence and calculations    66 26.      Fees    66 27.     
Indemnities and Break Costs    67 28.      Expenses    69 29.      Amendments
and waivers    69 30.      Changes to the Parties    70 31.      Disclosure of
information    75 32.      Set-off    76 33.      Pro Rata Sharing    76 34.
     Severability    77 35.      Counterparts    78 36.      Notices    78 37.
     Language    80 38.      Governing law    81 39.      Enforcement    81



--------------------------------------------------------------------------------

Schedule

 

1.      Original Parties    83 2.      Conditions precedent documents    87     
Part 1      To be delivered before signing of the Agreement    87      Part 2
     To be delivered before the first Request    88      Part 3      For an
Additional Borrower    89 3.      Form of Request    91 4.      Calculation of
the Mandatory Cost    92 5.      Form of Transfer Certificate    96 6.      Form
of Compliance Certificate    98 7.      Form of Accession Agreement    99 8.
     Form of Resignation Request    100 Signatories    101



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 3 December 2007 and is made BETWEEN:

 

(1) PPG INDUSTRIES, INC. (the Company);

 

(2) THE SUBSIDIARIES OF THE COMPANY listed in Schedule 1 (Original Parties) as
original borrowers (in this capacity the Original Borrowers);

 

(3) BNP PARIBAS SECURITIES CORP. AND SG AMERICAS SECURITIES, LLC as mandated
lead arrangers (in this capacity the Arrangers);

 

(4) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as
original lenders (the Original Lenders);

 

(5) SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH as swingline agent in relation to the US$
Swingline Facility (in this capacity the US$ Swingline Facility Agent);

 

(6) SOCIÉTÉ GÉNÉRALE as swingline agent in relation to the EUR Swingline
Facility (in this capacity the EUR Swingline Facility Agent);

 

(7) SOCIÉTÉ GÉNÉRALE as facility agent (in this capacity the Facility Agent);
and

 

(8) BNP PARIBAS SECURITIES CORP. as syndication agent (in this capacity the
Syndication Agent).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:

Accession Agreement means a letter, substantially in the form of Schedule 7
(Form of Accession Agreement), with such amendments as the Facility Agent and
the Company may agree.

Accession Date means the date on which a member of the Group becomes an
Additional Borrower.

Additional Borrower means a member of the Group which becomes a Borrower after
the date of this Agreement.

Administrative Party means an Arranger, the Facility Agent or a Swingline
Facility Agent.

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

Availability Period means the period from and including the date of this
Agreement to and including the Final Maturity Date.

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

Borrower means the Company, an Original Borrower or an Additional Borrower.

 

1



--------------------------------------------------------------------------------

Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 27.3 (Break Costs).

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London, New York and:

 

  (a) if on that day a payment in or a purchase of a currency (other than euro)
is to be made, the principal financial centre of the country of that currency;
or

 

  (b) if on that day a payment in or a purchase of euro is to be made, which is
also a TARGET Day.

Commitment means a Commitment, as so designated, of a Lender under a particular
Facility.

Compliance Certificate means a certificate substantially in the form of Schedule
6 (Form of Compliance Certificate) setting out, among other things, calculations
of the financial covenant.

Consolidated Subsidiaries means the Subsidiaries of the Company whose accounts
are consolidated with the accounts of the Company in the Company’s consolidated
financial statements prepared in accordance with GAAP.

Default means:

 

  (a) an Event of Default; or

 

  (b) an event or circumstance which would be (with the expiry of a grace
period, the giving of notice or the making of any determination under the
Finance Documents or any combination of them) an Event of Default.

Disclosed Matters means:

 

  (a) as at the date of this Agreement, the actions, suits and proceedings
disclosed or otherwise described in the Company’s annual report on Form 10-K for
the fiscal year ended 31 December 2006 or quarterly reports on Form 10-Q for the
quarters ended on 31 March 2007, 30 June 2007 and 30 September 2007; and

 

  (b) following the date of this Agreement, the actions, suits and proceedings
disclosed or otherwise described in the Company’s Form 8-K filings or its latest
filed annual report on Form 10-K and any subsequently filed quarterly reports on
Form 10-Q.

In relation to a proposed Additional Borrower, Disclosed Matters means the
actions, suits and proceedings relating to such Additional Borrower disclosed or
otherwise described in the Company’s annual report on Form 10-K for the fiscal
year ended 31 December 2006 or quarterly reports on Form 10-Q for the quarters
ended on 31 March 2007, 30 June 2007 and 30 September 2007.

Disruption Event means:

 

  (a) a material disruption to the payment or communications systems or to the
financial markets which are required to operate in order for payments to be made
(or other transactions to be carried out) in connection with the transactions
contemplated by the Finance Documents, which is not caused by, and is beyond the
control of, any of the Parties; or

 

2



--------------------------------------------------------------------------------

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing it, or any other Party from:

 

  (i) performing its payment obligations under the Finance Documents; or

 

  (ii) communicating with other Parties under the Finance Documents,

and which is not caused by, and is beyond the control of, the Party whose
operations are disrupted.

Dormant Subsidiary means a member of the Group which does not trade (for itself
or as agent for any person) and does not own, legally or beneficially, assets
(including without limitation, indebtedness owed to it) which in aggregate have
a value of €100,000 or more or its equivalent.

EONIA means the Euro Overnight Index Average as supplied to the Facility Agent
at its request in the European interbank market.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate means any trade or business (whether or not incorporated) that
is a member of a group of which the Company is a member and which is treated as
a single employer under section 414 of the Internal Revenue Code.

EURIBOR means for a Term of any Loan or overdue amount denominated in euro:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for that Term of that Loan or overdue
amount, the arithmetic mean (rounded upward to four decimal places) of the rates
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading banks in the European interbank market,

as of 11.00 a.m. (Brussels time) on the Rate Fixing Day for the offering of
deposits in euro for a period comparable to that Term.

euro or EUR means the single currency of the Participating Member States.

EUR Swingline Commitment means:

 

  (a) in the case of a EUR Swingline Lender on the date of this Agreement, the
amount in euros set opposite its name in Schedule 1 (Original Parties) under the
heading EUR Swingline Commitments and the amount of any other EUR Swingline
Commitment it acquires; or

 

  (b) for any other EUR Swingline Lender, the amount of any EUR Swingline
Commitment it acquires,

to the extent not transferred, cancelled or reduced under this Agreement.

EUR Swingline Day means a day which is a TARGET Day and which is also a day
(other than a Saturday or a Sunday) on which banks are open for general business
in London.

EUR Swingline Facility means the euro swingline facility made available under
this Agreement.

 

3



--------------------------------------------------------------------------------

EUR Swingline Lender means:

 

  (a) an Original Lender or an Affiliate of an Original Lender listed in
Schedule 1 (Original Parties) as a euro swingline lender; or

 

  (b) any other person that becomes a EUR Swingline Lender after the date of
this Agreement.

EUR Swingline Loan means a Loan under the EUR Swingline Facility and identified
as such in its Request.

Event of Default means an event or circumstance specified as such in Clause 23
(Default).

Existing Facility means the US$1,000,000,000 five year credit agreement dated
28 May 2004 as amended with, among others, the Company as borrower.

Extension Date means each of the date of the Initial Extension Request (as
defined in Clause 9.2(a) (Extension Option)), the date of the Second Extension
Request (as defined in Clause 9.2(b) (Extension Option)) and the day on which an
extension is effective in accordance with Clause 9.2 (Extension Option).

Extension Majority Lenders means, at any time, Lenders:

 

  (a) whose share in the outstanding Loans and whose undrawn Commitments then
aggregate more than 50 per cent. of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders; or

 

  (b) if there is no Loan then outstanding, whose undrawn Commitments then
aggregate more than 50 per cent. of the Total Commitments.

Facility means a credit facility made available under this Agreement.

Facility Office means the office(s) notified by a Lender to the Facility Agent
or an office of a Facility Agent:

 

  (a) on or before the date it becomes a Lender or Facility Agent; or

 

  (b) by not less than five Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.

Fee Letter means any letter entered into by reference to this Agreement between
one or more Administrative Parties and the Company setting out the amount of
certain fees referred to in this Agreement.

Final Maturity Date means, subject to Clause 9.2 (Extension Option), the third
anniversary of the date of this Agreement.

Finance Document means:

 

  (a) this Agreement;

 

  (b) a Fee Letter;

 

  (c) an Accession Agreement;

 

4



--------------------------------------------------------------------------------

  (d) a Resignation Request; or

 

  (e) any other document designated as such by the Facility Agent and the
Company.

Finance Party means a Lender or an Administrative Party.

Financial Indebtedness of a person at any time means, without duplication:

 

  (a) all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such person; and

 

  (b) any guarantee (excluding endorsements for collection or deposit, in either
case, in the ordinary course of business), indemnity or similar assurance
granted or issued by such person against financial loss of any person in respect
of any item referred to in paragraph (a) above.

Funded Debt means any Financial Indebtedness which by its terms matures at or is
extendable or renewable at the option of the debtor to a date more than twelve
months after the date of the creation of such Financial Indebtedness.

GAAP means generally accepted accounting principles in the jurisdiction of
incorporation of the Company.

Group means the Company and its Consolidated Subsidiaries.

Holding Company of any other person, means a person in respect of which that
other person is a Subsidiary.

IBOR means LIBOR, EURIBOR or WIBOR.

ICA means the United States Investment Company Act of 1940, as amended.

Increased Cost means:

 

  (a) an additional or increased cost;

 

  (b) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital; or

 

  (c) a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.

Information Memorandum means the information memorandum prepared on behalf of,
and approved by, the Company in connection with this Agreement.

Internal Revenue Code means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated and rulings issued thereunder.

 

5



--------------------------------------------------------------------------------

Lender means:

 

  (a) an Original Lender; or

 

  (b) any person which becomes a Party in accordance with Clause 30.2
(Assignments and transfers by Lenders).

LIBOR means for a Term of any Loan or overdue amount denominated in any currency
other than euro or zloty:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for the relevant currency or Term of that
Loan or overdue amount, the arithmetic mean (rounded upward, if necessary, to
the nearest 0.0625 per cent.) of the rates, as supplied to the Facility Agent at
its request, quoted by the Reference Banks to leading banks in the London
interbank market,

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of that Loan or overdue amount for a period comparable to that Term.

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

Majority Lenders means, at any time, Lenders:

 

  (a) whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 51 per cent. or more of the aggregate of all the outstanding Loans and
the undrawn Commitments of all the Lenders;

 

  (b) if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 51 per cent. or more of the Total Commitments; or

 

  (c) if there is no Loan then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 51 per cent. or more of the Total
Commitments immediately before the reduction.

Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Calculation of the Mandatory Cost).

Margin means the rate per annum calculated in accordance with:

 

  (a) in relation to a Revolving Credit Loan, Clause 11.3 (Margin
adjustments—Revolving Credit Loans); and

 

  (b) in relation to a Swingline Loan, Clause 11.4 (Margin – Swingline Loans).

Margin Regulations means Regulations T, U and X issued by the Board.

Margin Stock means “margin stock” or “margin securities” as defined in the
Margin Regulations.

Material Adverse Effect means:

 

  (a) a materially adverse effect on the business, assets, operations or
financial condition of the Company and its Subsidiaries, taken as a whole; or

 

6



--------------------------------------------------------------------------------

  (b) a material impairment of the ability of the Company to perform any of its
obligations under this Agreement or any of the other Finance Documents to which
it is or will be a party.

Maturity Date means the last day of the Term of a Loan.

Moody’s means Moody’s Investors Service Limited or any successor to its ratings
business.

Multiemployer Plan means a multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA which is maintained for or contributed to,
or which in the past five years was maintained for or contributed to (or to
which there is or was an obligation to contribute) on behalf of, employees of
any US Obligor or ERISA Affiliate.

Obligor means the Company or a Borrower.

Original Financial Statements means the audited consolidated financial
statements of the Company for the year ended 31 December, 2006.

Original Obligor means the Company or an Original Borrower.

Participating Member State means a member state of the European Communities that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.

Party means a party to this Agreement.

PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

Plan means any pension plan other than a Multiemployer Plan subject to the
provisions of Title IV of ERISA or section 412 of the Internal Revenue Code
which is maintained for employees of the Company or any ERISA Affiliate.

Polish złoty or złoty or PLN means the lawful currency for the time being of
Poland.

Pro Rata Share means:

 

  (a) for the purpose of determining a Lender’s share in a utilisation of a
Facility, the proportion which its Commitment under that Facility bears to all
the Commitments under that Facility; and

 

  (b) for any other purpose on a particular date:

 

  (i) the proportion which a Lender’s share of the Loans (if any) bears to all
the Loans;

 

  (ii) if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date;

 

  (iii) if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled; or

 

  (iv) when the term is used in relation to a Facility, the above proportions
but applied only to the Loans and Commitments for that Facility.

 

7



--------------------------------------------------------------------------------

For the purpose of sub-paragraph (iv) above, the Facility Agent will determine,
in the case of a dispute whether the term in any case relates to a particular
Facility.

Rate Fixing Day means:

 

  (a) the first day of a Term for a Loan denominated in Sterling;

 

  (b) the second Business Day before the first day of a Term for a Loan
denominated in any other currency (other than euro); or

 

  (c) the second TARGET Day before the first day of a Term for a Loan
denominated in euro,

or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the relevant interbank market.

Rating Agency means Moody’s or S&P.

Reference Banks means the Facility Agent, BNP Paribas and PNC Bank, National
Association and any other bank or financial institution appointed as such by the
Facility Agent in consultation with the Company under this Agreement.

Repeating Representations means at any time the representations and warranties
which are then made or deemed to be repeated under Clause 19.25 (Times for
making representations and warranties) or any other Finance Document.

Reportable Event means any reportable event as set forth in section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan other than an
event in relation to which the requirement to give notice of the event is waived
by any regulation.

Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).

Resignation Request means a letter in the form of Schedule 9 (Form of
Resignation Request), with such amendments as the Facility Agent and the Company
may agree.

Restricted Subsidiary means:

 

  (a) any Subsidiary of the Company other than:

 

  (i) a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof) and Europe;

 

  (ii) a Subsidiary the primary business of which consists of purchasing
accounts receivable and/or making loans secured by accounts receivable or
inventories and/or making investments in real estate or providing services
directly related thereto, or which is otherwise primarily engaged in the
business of a finance or real estate investment company;

 

  (iii) a Subsidiary the primary business of which consists of leasing
equipment, machinery, vehicles, rolling stock and other articles for use in the
business of the Company; or

 

8



--------------------------------------------------------------------------------

  (iv) a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of the Company in such Subsidiary, while the management
of such Subsidiary is accumulating funds for the purchase of such stock pursuant
to written contract; and

 

  (b) any Subsidiary specified in clauses (i) through (iv) of paragraph
(a) above which at the time of determination shall be designated a Restricted
Subsidiary pursuant to designation by the board of directors of the Company as
follows:

the Company may by a resolution adopted by its board of directors designate any
Restricted Subsidiary to be an Unrestricted Subsidiary, provided that in the
opinion of the board of directors of the Company it does not own a manufacturing
or research property, plant or facility which is of material importance to the
business of the Company and its Restricted Subsidiaries taken as a whole, and
may designate any Unrestricted Subsidiary to be a Restricted Subsidiary. The
Company may by a resolution adopted by its board of directors designate a newly
acquired or formed Subsidiary to be an Unrestricted Subsidiary, provided such
designation takes place within 90 days of such acquisition or formation.

Revolving Credit Commitment means:

 

  (a) for an Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Revolving Credit Commitments and the amount
of any other Revolving Credit Commitment it acquires; and

 

  (b) for any other Lender, the amount of any Revolving Credit Commitment it
acquires,

to the extent not cancelled, transferred or reduced under this Agreement.

Revolving Credit Facility means the revolving credit facility made available
under this Agreement.

Revolving Credit Loan means a Loan under the Revolving Credit Facility and
identified as such in its Request.

Rollover Loan means one or more Revolving Credit Loans:

 

  (a) to be made on the same day that a maturing Revolving Credit Loan is due to
be repaid;

 

  (b) the aggregate amount of which is equal to or less than the maturing
Revolving Credit Loan;

 

  (c) in the same currency as the maturing Revolving Credit Loan (unless it
arose as a result of the operation of Clause 8.4 (Revocation of currency); and

 

  (d) to be made to the same Borrower for the purpose of refinancing a maturing
Revolving Credit Loan.

S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its ratings business.

Screen Rate means:

 

  (a) for LIBOR, the British Bankers Association Interest Settlement Rate;

 

  (b) for EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union; and

 

9



--------------------------------------------------------------------------------

  (c) in relation to WIBOR, the Warsaw interbank rate (published by Reuters) for
PLN,

for the relevant currency and Term displayed on the appropriate page of the
Reuters screen selected by the Facility Agent. If the relevant page is replaced
or the service ceases to be available, the Facility Agent (after consultation
with the Company and the Lenders) may specify another page or service displaying
the appropriate rate.

Secured Debt means Financial Indebtedness for money borrowed if such Financial
Indebtedness is secured by a Security Interest or encumbrance on any of the
manufacturing or research property, plant or facilities of the Company or any
Restricted Subsidiary (but not including a property determined not to be a
principal asset of the Company or a Restricted Subsidiary by the board of
directors of the Company in its discretion) or on any shares of stock or
indebtedness of any Restricted Subsidiary.

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.

Shareholders’ Interest means as of any particular time, the aggregate of equity
capital and surplus of the Company and its Consolidated Subsidiaries, after
deducting the cost of the shares of the Company held in the Company’s treasury
(i.e., shares which had been previously issued and outstanding but have been
reacquired and are presently held by the Company), as shown on a consolidated
balance sheet of the Company and its Consolidated Subsidiaries, prepared in
accordance with GAAP, as of the end of the latest fiscal year ended prior to
such determination.

Sterling means the lawful currency for the time being of the United Kingdom.

Subsidiary of any person means any company, corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50 per cent. of (a) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors or other
management board of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such limited liability company, partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such person, by such person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

Swingline Commitment means the US$ Swingline Commitment and the EUR Swingline
Commitment.

Swingline Facility means the US$ Swingline Facility and the EUR Swingline
Facility.

Swingline Facility Agent means the US$ Swingline Facility Agent and the EUR
Swingline Facility Agent.

Swingline Lender means a US$ Swingline Lender or a EUR Swingline Lender.

Swingline Limit means €100,000,000 being the maximum global amount of all
Swingline Loans on any given date.

Swingline Loan means a Loan under the US$ Swingline Facility or EUR Swingline
Facility.

TARGET Day means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

 

10



--------------------------------------------------------------------------------

Tax or Taxes has the meaning given to the term Taxes in Clause 14.1
(Definitions).

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

Tax Payment means the amount by which a payment made by an Obligor to a Finance
Party is increased under Clause 14.2 (Tax gross-up and tax indemnity).

Term means each period determined under this Agreement by reference to which
interest on a Loan or an overdue amount is calculated.

Total Commitments means the aggregate of the Commitments of all the Lenders
being at the signing date of this Agreement €650,000,000.

Total EUR Swingline Commitments means the aggregate of the EUR Swingline
Commitments of all the EUR Swingline Lenders, being the total amount specified
as such in Schedule 1 (Original Parties) at the date of this Agreement.

Total Revolving Credit Commitments means the aggregate of the Revolving Credit
Commitments of all the Lenders, being the total amount specified as such in
Schedule 1 (Original Parties) at the date of this Agreement.

Total Swingline Commitments means the aggregate of the Total US$ Swingline
Commitments and the Total EUR Swingline Commitments.

Total US$ Swingline Commitments means the aggregate of the US$ Swingline
Commitments of all the US$ Swingline Lenders, being the total amount specified
as such in Schedule 1 (Original Parties) at the date of this Agreement.

Transfer Certificate means a certificate, substantially in the form of Schedule
5 (Form of Transfer Certificate), with such amendments as the Facility Agent may
approve or reasonably require or any other form agreed between the Facility
Agent and the Company.

UK means the United Kingdom.

Unrestricted Subsidiary means any Subsidiary of the Company which is not a
Restricted Subsidiary.

US Obligors means the Company, PPG Industries Securities, Inc. and any
Additional Borrower that is incorporated or organised under the laws of the
United States of America or any State of the United States of America (including
the District of Columbia) or that has a place of business or property in the
United States of America.

US$ Swingline Commitment means:

 

  (a) in the case of a US$ Swingline Lender on the date of this Agreement, the
amount in U.S. Dollars set opposite its name in Schedule 1 (Original Parties)
under the heading Swingline Commitments and the amount of any other US$
Swingline Commitment it acquires; or

 

  (b) for any other US$ Swingline Lender, the amount of any US$ Swingline
Commitment it acquires,

to the extent not transferred, cancelled or reduced under this Agreement.

 

11



--------------------------------------------------------------------------------

US$ Swingline Facility means the US$ swingline facility made available under
this Agreement.

US$ Swingline Lender means:

 

  (a) an Original Lender or an Affiliate of an Original Lender listed in
Schedule 1 (Original Parties) as a US$ swingline lender; or

 

  (b) any other person that becomes a US$ Swingline Lender after the date of
this Agreement.

US$ Swingline Loan means a Loan under the US$ Swingline Facility and identified
as such in its Request.

Utilisation Date means each date on which a Facility is utilised.

VAT means value added tax (including, but not limited to, any value added tax
levied under EU Directive 2006/112/EC) or any other Tax of a similar nature.

Voting Stock means capital stock issued by a company or a corporation, or
equivalent interests in any other person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such person, even if the right so
to vote has been suspended by the happening of such a contingency.

WIBOR means, for a Term of any Loan or overdue amount denominated in złoty:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available, the arithmetic mean (rounded upward to
four decimal places) or the rates, as supplied to the Facility Agent at its
request, quoted by the Reference Banks to leading banks in the Warsaw interbank
market,

as of 11.00 a.m. Warsaw time on the applicable Rate Fixing Day for the offering
of deposits in złoty for a period comparable to the relevant Term.

 

1.2 Construction

 

(a) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) an amendment includes a supplement, novation, extension (whether of
maturity or otherwise), restatement, re-enactment or replacement (however
fundamental and whether or not more onerous) and amended will be construed
accordingly;

 

  (ii) assets includes present and future properties, revenues and rights of
every description;

 

  (iii) an authorisation includes an authorisation, consent, approval,
resolution, permit, licence, exemption, filing, registration or notarisation;

 

  (iv) disposal means a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary, and
dispose will be construed accordingly;

 

  (v) government agency means any governmental, inter-governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

  (vi) indebtedness includes any obligation (whether incurred as principal or as
surety and whether present or future, actual or contingent) for the payment or
repayment of money;

 

12



--------------------------------------------------------------------------------

  (vii) know your customer requirements are to the identification checks that a
Finance Party requests in order to meet its obligations under any applicable law
or regulation to identify a person who is (or is to become) its customer;

 

  (viii) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (ix) a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which any person to which it applies is
accustomed to comply) of any government agency;

 

  (x) a currency is a reference to the lawful currency for the time being of the
relevant country;

 

  (xi) a Default being outstanding means that it has not been remedied or
waived;

 

  (xii) a provision of law is a reference to that provision as extended,
applied, amended or re-enacted and includes any subordinate legislation;

 

  (xiii) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

  (xiv) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

 

  (xv) a Finance Document or other document or security includes (without
prejudice to any prohibition on amendments) any amendment to that Finance
Document or other document or security, including any change in the purpose of,
any extension for or any increase in the amount of a facility or any additional
facility; and

 

  (xvi) a time of day is a reference to London time.

 

(b) Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding subparagraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(c) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term
of any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.

 

(d) Unless the contrary intention appears:

 

13



--------------------------------------------------------------------------------

  (i) a reference to a Party will not include that Party if it has ceased to be
a Party under this Agreement;

 

  (ii) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement; and

 

  (iii) any obligation of an Obligor under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of an
Obligor is, may be or is capable of becoming outstanding under the Finance
Documents.

 

(e) The headings in this Agreement do not affect its interpretation.

 

1.3 Dutch terms

In this Agreement, where it relates to a Dutch entity, a reference to:

 

  (a) a necessary action to authorise where applicable, includes without
limitation:

 

  (i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

 

  (ii) obtaining an unconditional positive advice (advies) from the competent
works council(s);

 

  (b) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

 

  (c) a winding-up, administration or dissolution includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

  (d) a moratorium includes surseance van betaling and a moratorium is declared
or occurs includes surseance verleend;

 

  (e) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36(2) of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);

 

  (f) a trustee in bankruptcy includes a curator;

 

  (g) an administrator includes a bewindvoerder; and

 

  (h) an attachment includes a beslag.

 

2. FACILITIES

 

2.1 Revolving Credit Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a revolving credit facility with an extension option in an aggregate
amount equal to the Total Revolving Credit Commitments.

 

14



--------------------------------------------------------------------------------

2.2 Swingline Facility

Subject to the terms of this Agreement:

 

  (a) the US$ Swingline Lenders make available to the Borrowers a US Dollar
denominated swingline facility in an aggregate amount equal to the Total US$
Swingline Commitments; and

 

  (b) the EUR Swingline Lenders make available to the Borrowers a euro
denominated swingline facility in an aggregate amount equal to the Total EUR
Swingline Commitments.

 

2.3 Nature of a Finance Party’s rights and obligations

Unless all the Finance Parties agree otherwise:

 

  (a) the obligations of a Finance Party under the Finance Documents are
several;

 

  (b) failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other person under the Finance
Documents;

 

  (c) no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;

 

  (d) the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

  (e) a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

  (f) a debt arising under the Finance Documents to a Finance Party is a
separate and independent debt.

 

3. PURPOSE

 

3.1 Revolving Credit Loans

Each Revolving Credit Loan may only be used for general corporate purposes,
including euro and USD commercial paper backstop and acquisitions.

 

3.2 US$ Swingline Loans

Each US$ Swingline Loan may only be used towards refinancing any note or other
instrument maturing under a U.S. Dollar commercial paper programme of the
Company or a member of the Group. A US$ Swingline Loan may not be applied in
repayment or prepayment of another US$ Swingline Loan.

 

3.3 EUR Swingline Loans

Each EUR Swingline Loan may only be used towards refinancing any note or other
instrument maturing under a euro commercial paper programme of the Company or a
member of the Group. A EUR Swingline Loan may not be applied in repayment or
prepayment of another EUR Swingline Loan.

 

15



--------------------------------------------------------------------------------

3.4 No obligation to monitor

No Finance Party is bound to monitor or verify the utilisation of a Facility.

 

4. CONDITIONS PRECEDENT

 

4.1 Conditions precedent documents

 

(a) A Request may not be given until the Facility Agent has notified the Company
and the Lenders that it has received all of the documents and evidence set out
in Parts 1 and 2 of Schedule 2 (Conditions precedent documents) in form and
substance satisfactory to the Facility Agent.

 

(b) The Facility Agent must give this notification to the Company and the
Lenders promptly upon being so satisfied.

 

4.2 Further conditions precedent

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for that Loan:

 

  (a) the Repeating Representations are correct in all material respects; and

 

  (b) no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

 

5. UTILISATION

 

5.1 General

This Clause applies to all Loans other than Swingline Loans.

 

5.2 Giving of Requests

 

(a) A Borrower may borrow a Loan by giving to the Facility Agent a duly
completed Request.

 

(b) Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a duly completed Request is:

 

  (i) in relation to the first Request delivered under this Agreement, 5.00 p.m.
(New York time) three Business Days before the Utilisation Date for the proposed
borrowing; and

 

  (ii) in relation to any other Request delivered under this Agreement, 11.00
a.m. (New York time) three Business Days before the Utilisation Date for the
proposed borrowing.

 

(c) Each Request is irrevocable.

 

5.3 Completion of Requests

A Request for a Loan will not be regarded as having been duly completed unless:

 

  (a) it identifies the Borrower;

 

  (b) the Utilisation Date is a Business Day falling within the Availability
Period;

 

  (c) the amount of the Loan requested is:

 

16



--------------------------------------------------------------------------------

  (i) a minimum of €10,000,000 or an amount which complies with Clause 8
(Optional Currencies) and an integral multiple of 1,000,000 units of the
requested currency;

 

  (ii) the maximum undrawn amount available under the Facility on the proposed
Utilisation Date; or

 

  (iii) such other amount as the Facility Agent may agree; and

 

  (d) the proposed currency and Term comply with this Agreement.

Only one Loan may be requested in a Request.

 

5.4 Advance of Loan

 

(a) The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 

(b) The amount of each Lender’s share of the requested Loan will be its Pro Rata
Share on the proposed Utilisation Date.

 

(c) No Lender is obliged to participate in a Loan if, as a result:

 

  (i) its share in the Loans would exceed its Commitment; or

 

  (ii) the Loans would exceed the Total Commitments.

 

(d) If the conditions set out in this Agreement have been met, each Lender must
make its share in the requested Loan available to the Facility Agent for the
relevant Borrower through its Facility Office on the Utilisation Date.

 

5.5 Maximum number

Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than seven Loans (other than Swingline Loans) outstanding.

 

6. UTILISATION – SWINGLINE LOANS

 

6.1 General

 

(a) In this Clause:

New York Business Day means a day (other than a Saturday or a Sunday) on which
banks are open for general business in New York.

 

(b) Unless the context otherwise requires, references in this Agreement to a
Lender include a Swingline Lender.

 

6.2 Giving of Requests

 

(a) A Borrower may borrow a Swingline Loan by giving to the relevant Swingline
Facility Agent a duly completed Request.

 

(b) Unless the relevant Swingline Facility Agent otherwise agrees, the latest
time for receipt by that Swingline Facility Agent of a duly completed Request:

 

17



--------------------------------------------------------------------------------

  (i) in relation to a US$ Swingline Loan, is 11.00 a.m. (New York time);

 

  (ii) in relation to a EUR Swingline Loan, is 11.00 a.m. (Brussels time),

in each case, on the proposed Utilisation Date.

 

(c) Each Request for a US$ Swingline Loan must be sent to the US$ Swingline
Facility Agent to its address in New York for this purpose as well as to its
usual address for receiving Requests

 

(d) Each Request for a EUR Swingline Loan must be sent to the EUR Swingline
Facility Agent to its address in Paris for this purpose as well as to its usual
address for receiving Requests.

 

(e) Each Request for a Swingline Loan is irrevocable.

 

6.3 Completion of Requests

A Request for a Swingline Loan will not be regarded as having been duly
completed unless:

 

  (a) it identifies the Borrower;

 

  (b) it identifies that the Loan is a US$ Swingline Loan or a EUR Swingline
Loan;

 

  (c) the Utilisation Date:

 

  (i) in relation to a US$ Swingline Loan, is a New York Business Day; and

 

  (ii) in relation to a EUR Swingline Loan, is a EUR Swingline Day,

 

     in each case, falling within the Availability Period;

 

  (d) the Term selected:

 

  (i) does not overrun the Final Maturity Date;

 

  (ii) is a period of not more than:

 

  (A) in relation to a US$ Swingline Loan, five (5) New York Business Days; and

 

  (B) in relation to a EUR Swingline Loan, five (5) EUR Swingline Days; and

 

  (iii) ends:

 

  (A) in relation to a US$ Swingline Loan, on a New York Business Day; and

 

  (B) in relation to a EUR Swingline Loan, on a EUR Swingline Day;

 

  (e) the amount of the Swingline Loan requested is:

 

  (i) a minimum of:

 

  (A) in relation to a US$ Swingline Loan, US$5,000,000; and

 

  (B) in relation to a EUR Swingline Loan, euro 5,000,000;

 

18



--------------------------------------------------------------------------------

  (ii) subject to the Swingline Limit, the maximum undrawn amount available
under this Agreement for that relevant Swingline Loan on the proposed
Utilisation Date; or

 

  (iii) such other amount as the Facility Agent or the Swingline Lenders may
agree; and

 

(f)     (i)  

a US$ Swingline Loan is denominated in U.S. Dollars; and

 

 

  (ii) a EUR Swingline Loan is denominated in euro.

Only one Swingline Loan may be requested in a Request.

 

6.4 Advance of Swingline Loan

 

(a)     (i)  

The US$ Swingline Facility Agent must notify each US$ Swingline Lender of the
details of the requested US$ Swingline Loan and the amount of its share in that
US$ Swingline Loan by 12.00 noon (New York time) on the proposed Utilisation
Date.

    (ii)  

The EUR Swingline Facility Agent must notify each EUR Swingline Lender of the
details of the requested EUR Swingline Loan and the amount of its share in that
EUR Swingline Loan by 12.00 noon (Brussels time) on the proposed Utilisation
Date.

(b)   The amount of each Swingline Lender’s share of the Swingline Loan will be
its Pro Rata Share on the proposed Utilisation Date adjusted to take account of
any limit applying under this Clause. (c)   No Swingline Lender is obliged to
participate in a Swingline Loan if as a result:     (i)  

its share in the Swingline Loans would exceed its Swingline Commitment;

    (ii)  

the Swingline Loans would exceed the Swingline Limit; or

    (iii)  

the Loans would exceed the Total Commitments.

(d)   If the conditions set out in this Agreement have been met, each Swingline
Lender must make its share in the Swingline Loan available to the relevant
Swingline Facility Agent for the relevant Borrower on the Utilisation Date.

 

6.5 Maximum number

Unless the Facility Agent agrees:

 

  (a) a Request may not be given in relation to a US$ Swingline Loan if, as a
result, there would be more than three US$ Swingline Loans outstanding under the
US$ Swingline Facility; and

 

  (b) a Request may not be given in relation to a EUR Swingline Loan if, as a
result, there would be more than three EUR Swingline Loans outstanding under the
EUR Swingline Facility.

 

6.6 Relationship with Revolving Credit Facility

 

(a) This Subclause applies when a Swingline Loan is outstanding or is to be
borrowed.

 

(b) The Swingline Facility is not independent of the Revolving Credit Facility.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in a Loan to the extent that it would not result in its share in the
Loans and that of a Lender which is its Affiliate exceeding its Overall
Commitment.

 

(d) For this purpose, Overall Commitment of a Lender means:

 

  (i) its Revolving Credit Commitment; or

 

  (ii) in the case of a Swingline Lender which does not have a Revolving Credit
Commitment, the Revolving Credit Commitment of a Lender which is its Affiliate.

 

(e) Where, but for the operation of paragraph (c) above, a Lender’s share in the
Loans and that of a Lender which is its Affiliate would have exceeded its
Overall Commitment, the excess will be apportioned among the other Lenders
participating in the relevant Loan pro rata according to their relevant
Commitments. This calculation will be applied as often as necessary until the
Loan is apportioned among the relevant Lenders in a manner consistent with
paragraph (c) above.

 

(f) The Swingline Commitments must not at any time exceed the Revolving Credit
Commitments and, if necessary, the Swingline Commitments will be automatically
reduced to achieve this.

 

6.7 Currency

Notwithstanding any other term of this Agreement:

 

  (a) US$ Swingline Loans may only be denominated in U.S. Dollars; and

 

  (b) EUR Swingline Loans may only be denominated in euro.

 

7. SWINGLINE LOANS

 

7.1 General

In this Clause:

The Proportion of a Lender means the proportion borne by:

 

  (i) its Revolving Credit Commitment (or, if the Total Revolving Credit
Commitments are then zero, its Revolving Credit Commitment immediately prior to
their reduction to zero) minus the euro amount of its participation (or that of
a Lender which is its Affiliate) in any outstanding Revolving Credit Loans (but
ignoring its (or its Affiliate’s) participation in the relevant unpaid Swingline
Loan); to

 

  (ii) the Total Revolving Credit Commitments (or, if the Total Revolving Credit
Commitments are then zero, the Total Revolving Credit Commitments immediately
prior to their reduction to zero) minus any outstanding Revolving Credit Loans
(but ignoring the relevant unpaid Swingline Loan).

The Shortfall of a Swingline Lender is an amount equal to its Unpaid Swingline
Participation minus its (or its Affiliate’s) Proportion of the Unpaid Amount.

The Unpaid Amount means, in relation to a Swingline Loan, any principal not
repaid and/or any interest accrued but unpaid on that Swingline Loan calculated
from the Utilisation Date to the Loss Sharing Date.

 

20



--------------------------------------------------------------------------------

The Unpaid Swingline Participation of a Lender means that part of the Unpaid
Amount (if any) owed to that Lender (or its Affiliate) (before any
re-distribution under Clause 7.2 (Repayment)).

 

7.2 Repayment

 

(a) Each Borrower that has drawn a Swingline Loan shall repay that Swingline
Loan on the last day of its Term.

 

(b) If a Swingline Loan is not repaid in full on its due date, the relevant
Swingline Facility Agent shall (if requested to do so in writing by any affected
Swingline Lender) set a date (the Loss Sharing Date) on which payments shall be
made between the Lenders to re-distribute the unpaid amount between them. The
relevant Swingline Facility Agent shall give at least 3 Business Days notice to
each affected Lender of the Loss Sharing Date and notify it of the amounts to be
paid or received by it.

 

(c) On the Loss Sharing Date each Lender must pay to the relevant Swingline
Facility Agent its Proportion of the Unpaid Amount minus its (or its
Affiliate’s) Unpaid Swingline Participation (if any). If this produces a
negative figure for a Lender no amount need be paid by that Lender.

 

(d) Out of the funds received by the relevant Swingline Facility Agent pursuant
to sub-clause (c) that Swingline Facility Agent shall pay to each Swingline
Lender (as applicable) an amount equal to the Shortfall (if any) of that
Swingline Lender.

 

(e) If the amount actually received by the relevant Swingline Facility Agent
from the Lenders is insufficient to pay the full amount of the Shortfall of all
Swingline Lenders (as applicable) then the amount actually received will be
distributed amongst the Swingline Lenders (as applicable) pro rata to the
Shortfall of each of those Swingline Lender.

 

(f)    (i)    On a payment under this paragraph, the paying Lender will be
subrogated to the rights of the Swingline Lenders which have shared in the
payment received.    (ii)    If and to the extent a paying Lender is not able to
rely on its rights under sub-paragraph (i) above, the relevant Borrower shall be
liable to the paying Lender for a debt equal to the amount the paying Lender has
paid under this paragraph.    (iii)    Any payment under this paragraph does not
reduce the obligations in aggregate of any Obligor.

 

7.3 Voluntary Prepayment of Swingline Loans

 

(a) The Borrower to which a Swingline Loan has been made may prepay at any time
the whole of that Swingline Loan provided that that Borrower has given notice to
the relevant Swingline Facility Agent prior to:

 

  (i) in relation to a US$ Swingline Loan, 11.00 a.m. (New York time); and

 

  (ii) in relation to a EUR Swingline Loan, 11.00 a.m. (Brussels time)

in each case, on the day on which the proposed prepayment is to be made.

 

(b) Unless a contrary indication appears in this Agreement, any part of a
Swingline Facility which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

 

21



--------------------------------------------------------------------------------

7.4 Interest – US$ Swingline Loans

 

(a) The rate of interest on each US$ Swingline Loan for each day during its Term
is the higher of:

 

  (i) the prime commercial lending rate in U.S. Dollars announced by the US$
Swingline Facility Agent and in force on that day; and

 

  (ii) the aggregate of:

 

  (A) the rate per annum determined by the US$ Swingline Facility Agent to be
the Federal Funds Rate on or about 1.00 p.m. (New York time) on that day; and

 

  (B) the applicable Margin.

 

(b) For this purpose, Federal Funds Rate means in relation to any day, the rate
per annum equal to:

 

  (i) the weighted average of the rates on overnight Federal funds transactions
with members of the US Federal Reserve System arranged by Federal funds brokers,
as published for that day (or, if that day is not a New York Business Day, for
the immediately preceding New York Business Day) by the Federal Reserve Bank of
New York; or

 

  (ii) if a rate is not published for that day or the preceding day, the average
of the quotations for that day on those transactions received by the Facility
Agent from three Federal funds brokers of recognised standing selected by the
Facility Agent.

 

(c) If any day during a Term is not a New York Business Day, the rate of
interest on a US$ Swingline Loan on that day will be the rate applicable on the
immediately preceding Business Day.

 

7.5 Interest – EUR Swingline Loans

 

(a) The rate of interest on each EUR Swingline Loan for each day during its Term
is the percentage rate per annum equal to the aggregate of the applicable:

 

  (i) Margin;

 

  (ii) EONIA; and

 

  (iii) Mandatory Cost (if any).

 

(b) If any day during a Term is not a EUR Swingline Day, the rate of interest on
a EUR Swingline Loan on that day will be the rate applicable on the immediately
preceding EUR Swingline Day.

 

7.6 Interest – General

 

(a) Except where it is provided to the contrary in this Agreement, each Borrower
must pay accrued interest on each Swingline Loan made to it on the last day of
its Term.

 

(b) Other than Clause 7.4 (Interest – US$ Swingline Loans), Clause 7.5 (Interest
– EUR Swingline Loans) and Clause 11.4 (Margin – Swingline Loans), any other
term of this Agreement relating to:

 

  (i) calculation of the rate of interest (but not interest on overdue amounts);
or

 

  (ii) market disruption,

 

22



--------------------------------------------------------------------------------

does not apply to Swingline Loans.

 

7.7 Term

Notwithstanding any other term of this Agreement,

 

  (a) each Swingline Loan has one Term only; and

 

  (b) the Term for a Swingline Loan must be selected in the relevant Request.

 

7.8 Partial payments – Swingline Loans

 

(a) If a Swingline Facility Agent receives a payment in respect of a Swingline
Facility insufficient to discharge all the amounts then due and payable by each
Obligor to the relevant Swingline Lenders under this Agreement, the relevant
Swingline Facility Agent must apply that payment towards the obligations of that
Obligor under the Finance Documents in respect of that Swingline Facility in the
following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the relevant Swingline Facility Agent under the Finance Documents
incurred by it in respect of that Swingline Facility;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest on a
Swingline Loan due but unpaid by it under this Agreement ; and

 

  (iii) thirdly, in or towards payment pro rata of the principal of any
Swingline Loan due but unpaid by it under this Agreement.

 

(b) A Swingline Facility Agent must, if so directed by all the relevant
Swingline Lenders, vary the order set out in sub-paragraphs (a)(ii) and
(iii) above, as appropriate.

 

(c) This Subclause will override any appropriation made by an Obligor.

 

(d) Any other term of this Agreement in relation to partial payments does not
apply to the Swingline Facility.

 

7.9 Conditions of assignment or transfer

Notwithstanding any other term of this Agreement, each Lender must ensure that
at all times its Overall Commitment is not less than:

 

  (a) its Swingline Commitment; or

 

  (b) if it does not have a Swingline Commitment, the Swingline Commitment of a
Lender which is its Affiliate.

 

8. OPTIONAL CURRENCIES

 

8.1 General

In this Clause:

 

23



--------------------------------------------------------------------------------

Agent’s Spot Rate of Exchange means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with euros as of 11.00 a.m. on a particular day.

euro Amount of a Loan or part of a Loan means:

 

  (a) if the Loan is denominated in euros, its amount; or

 

  (b) if the Loan is denominated in an Optional Currency, its equivalent in
euros calculated on the basis of the Agent’s Spot Rate of Exchange one Business
Day before the Rate Fixing Day for that Term.

Optional Currency means any currency (other than euros) in which a Loan may be
denominated under this Agreement.

 

8.2 Selection

 

(a) A Borrower must select the currency of a Loan in its Request and such
currency shall be either euros or an Optional Currency.

 

(b) The amount of a Loan requested in an Optional Currency must be a minimum
amount of the equivalent of €10,000,000 and, if required by the Facility Agent,
an integral multiple of 1,000,000 units of that currency.

 

(c) Unless the Facility Agent otherwise agrees, the Loans may not be denominated
at any one time in more than two currencies.

 

8.3 Conditions relating to Optional Currencies

 

(a) A Loan may be denominated in an Optional Currency for a Term if:

 

  (i) that Optional Currency is readily available in the amount required and
freely convertible into euros in the relevant interbank market on the Rate
Fixing Day and the first day of that Term; and

 

  (ii) that Optional Currency is U.S. Dollars, Sterling or Polish Zloty or has
been previously approved by the Facility Agent (acting on the instructions of
all the Lenders).

 

(b) If the Facility Agent has received a request from the Company for a currency
to be approved as an Optional Currency, the Facility Agent must, within 3
Business Days, confirm to the Company:

 

  (i) whether or not the Lenders have given their approval; and

 

  (ii) if approval has been given, the minimum amount (and, if required,
integral multiples) for any Loan in that currency.

 

8.4 Revocation of currency

 

(a) Notwithstanding any other term of this Agreement, if before 9.30 a.m. on any
Rate Fixing Day the Facility Agent receives notice from a Lender that:

 

  (i) the Optional Currency requested is not readily available to it in the
relevant interbank market in the amount and for the period required; or

 

24



--------------------------------------------------------------------------------

  (ii) participating in a Loan in the proposed Optional Currency might
contravene any law or regulation applicable to it,

the Facility Agent must give notice to the Company to that effect promptly and
in any event before 11.00 a.m. on that day.

In this paragraph, the reference to an Optional Currency not being readily
available includes a situation where a Lender cannot obtain Polish złoty for
operational reasons.

 

(b) In this event:

 

  (i) that Lender must participate in the Loan in euros; and

 

  (ii) the share of that Lender in the Loan and any other similarly affected
Lender(s) will be treated as a separate Loan denominated in euros during that
Term.

 

(c) Any part of a Loan treated as a separate Loan under this Subclause will not
be taken into account for the purposes of any limit on the number of Loans or
currencies outstanding at any one time.

 

(d) A Loan will still be treated as a Rollover Loan if it is not denominated in
the same currency as the maturing Loan by reason only of the operation of this
Subclause.

 

8.5 Optional Currency equivalents

The equivalent in euros of a Loan or part of a Loan in an Optional Currency for
the purposes of calculating:

 

  (a) whether any limit under this Agreement has been exceeded;

 

  (b) the amount of a Loan;

 

  (c) the share of a Lender in a Loan;

 

  (d) the amount of any repayment or prepayment of a Loan; or

 

  (e) the undrawn amount of a Lender’s Commitment,

is its euro Amount.

 

8.6 Notification

The Facility Agent must notify the Lenders and the Company of the relevant euro
Amount (and the applicable Agent’s Spot Rate of Exchange) promptly after they
are ascertained.

 

9. REPAYMENT AND EXTENSION OPTION

 

9.1 Repayment

 

(a) Each Borrower must repay each Revolving Credit Loan made to it in full on
its Maturity Date.

 

(b) Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) above may be re-borrowed.

 

25



--------------------------------------------------------------------------------

9.2 Extension Option

 

(a) The Company may by notice to the Facility Agent (the Initial Extension
Request) not more than 90 days and not less than 60 days before the first
anniversary of the date of this Agreement (the First Anniversary), request that
the Final Maturity Date be extended for a further period of 364 days.

 

(b) The Company may by notice to the Facility Agent (the Second Extension
Request) not more than 90 days and not less than 60 days before the second
anniversary of the date of this Agreement (the Second Anniversary), request that
the Final Maturity Date be the third anniversary of the date of this Agreement
plus 728 days.

 

(c) The Facility Agent must promptly notify the Lenders of any Initial Extension
Request or Second Extension Request (an Extension Request).

 

(d) Each Lender may, in its sole discretion, agree to any Extension Request.
Each Lender that agrees to an Extension Request by the date falling 15 days
before, the relevant anniversary of the date of this Agreement, will extend its
Commitment for a further period of 364 days or 728 days, as applicable, from the
then current Final Maturity Date and the Final Maturity Date with respect to the
Commitment of that Lender will be, subject to paragraph (e) below, extended
accordingly with effect from the then current Final Maturity Date.

 

(e) Notwithstanding paragraph (d) above, the Final Maturity Date will not be
extended unless the Extension Majority Lenders have agreed to the Extension
Request.

 

(f) If any Lender fails to reply to an Extension Request on or before the date
falling 15 days before the relevant anniversary of the date of this Agreement,
it will be deemed to have refused that Extension Request and its Commitment will
not be extended.

 

(g) Each Extension Request is irrevocable.

 

(h) Subject to Paragraph (e) above, if one or more (but not all) of the Lenders
agree to an Extension Request, then the Facility Agent must notify the Company
and the Lenders which have agreed to the extension, identifying in that
notification which Lenders have not agreed to the Extension Request.

 

(i) Each Borrower must repay each Lender that has not agreed to the Extension
Request its share in each Loan made to it on the Final Maturity Date which
applies to that Lender.

 

10. PREPAYMENT AND CANCELLATION

 

10.1 Mandatory prepayment – illegality

 

(a) A Lender must notify the Facility Agent and the Company promptly if it
becomes aware that it is unlawful in any applicable jurisdiction for that Lender
to perform any of its obligations under a Finance Document or to fund or
maintain its share in any Loan.

 

(b) After notification under paragraph (a) above the Facility Agent must notify
the Company promptly that:

 

  (i) each Borrower must repay or prepay the share of that Lender in each Loan
made to it on the date specified in paragraph (c) below; and

 

  (ii) the Commitments of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

26



--------------------------------------------------------------------------------

  (i) the last day of the current Term of that Loan; or

 

  (ii) if earlier, the date specified by the Lender in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

 

10.2 Mandatory prepayment – change of control

 

(a) For the purposes of this Subclause:

a change of control occurs if:

 

  (i) any person or group of persons acquires beneficial ownership of a majority
in interest of the outstanding voting stock of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder) unless such acquisition of
beneficial ownership is approved by a majority of the Incumbent Board (as
defined in (ii) below); or

 

  (ii) individuals who, as at the date of this Agreement were directors of the
Company, together with any replacement or additional directors whose election
was recommended by or who were elected by a majority of directors then in office
(the Incumbent Board), cease to constitute a majority of the board of directors
of the Company; or

 

  (iii) the Company ceases to own, directly or indirectly, 100 per cent. of the
Voting Stock of any Borrower (other than the Company).

 

(b) The Company must promptly notify the Facility Agent if it becomes aware of
any change of control.

 

(c) After a change of control:

 

  (i) subject to (ii) below, a Lender may refuse to fund a Loan (other than a
Rollover Loan) pursuant to a duly completed Request; and

 

  (ii) each Lender may, by giving 15 days’ notice to the Facility Agent:

 

  (A) cancel its Commitments; and

 

  (B) declare its share of all outstanding Loans, together with accrued interest
and all other amounts accrued under the Finance Documents, to be immediately due
and payable.

Any such notice will take effect in accordance with its terms.

 

10.3 Voluntary prepayment

 

(a) The Company may, by giving not less than two Business Days’ prior notice to
the Facility Agent, prepay (or ensure that a Borrower prepays) any Revolving
Credit Loan at any time in whole or in part.

 

(b) A prepayment of part of a Revolving Credit Loan must be in a minimum amount
of €10,000,000 and an integral multiple of €1,000,000.

 

10.4 Automatic cancellation

The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period which applies to that
Lender.

 

27



--------------------------------------------------------------------------------

10.5 Voluntary cancellation

 

(a) The Company may, by giving not less than two Business Days’ prior notice to
the Facility Agent, cancel the unutilised amount of the Total Commitments in
whole or in part.

 

(b) Partial cancellation of the Total Commitments must be in a minimum amount of
€10,000,000 and an integral multiple of €1,000,000.

 

(c) Any cancellation in part will be applied against the relevant Commitment of
each Lender pro rata.

 

10.6 Right of repayment and cancellation of a single Lender

 

(a) If an Obligor is, or will be, required to pay to a Lender:

 

  (i) a Tax Payment; or

 

  (ii) an Increased Cost,

the Company may, while the requirement continues, give notice to the Facility
Agent requesting prepayment and cancellation in respect of that Lender.

 

(b) After notification under paragraph (a) above:

 

  (i) each Borrower must repay or prepay that Lender’s share in each Loan made
to it on the date specified in paragraph (c) below; and

 

  (ii) the Commitments of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i) the last day of the Term for that Loan; or

 

  (ii) if earlier, the date specified by the Company in its notification.

 

10.7 Re-borrowing of Loans

Any voluntary prepayment of a Loan under Clause 10.3 (Voluntary prepayment) may
be re-borrowed on the terms of this Agreement. Any other prepayment of a Loan
may not be re-borrowed.

 

10.8 Miscellaneous provisions

 

(a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

(b) All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

 

(c) The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d) No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

28



--------------------------------------------------------------------------------

(e) No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

11. INTEREST

 

11.1 Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:

 

  (a) Margin;

 

  (b) IBOR; and

 

  (c) Mandatory Cost (if any).

 

11.2 Payment of interest

Except where it is provided to the contrary in this Agreement, each Borrower
must pay accrued interest on each Loan made to it on the last day of each Term
and also, if the Term is longer than six months, on the dates falling at
six-monthly intervals after the first day of that Term.

 

11.3 Margin adjustments – Revolving Credit Loans

 

(a) This Subclause applies to all Loans other than Swingline Loans.

 

(b) Subject to the other provisions of this Subclause, the Margin will be
calculated by reference to the table below:

 

Column 1

Long-term credit ratings of the Company

  

Column 2

Margin

(per cent. per annum)

Moody’s    S&P     

A1 or above

   A+ or above    0.15

Lower than A1 but at least A2

   Lower than A+ but at least A    0.2

Lower than A2 but at least A3

   Lower than A but at least A-    0.25

Lower than A3 but at least Baa1

   Lower than A- but at least BBB+    0.35

Baa2 and below

   BBB and below    0.45

 

(c) The Company must notify the Facility Agent of any notification to it by a
Rating Agency of a change in its long-term credit rating. If the long-term
credit rating(s) given to the Company by any Rating Agency is such that a
different Margin is applicable to each long-term credit rating, the applicable
Margin will be (if the difference between the two long-term credit ratings is of
one level) the highest of the Margins applicable to the relevant two long-term
credit ratings as set out in the table in paragraph (b) above.

 

(d) In the event that the long-term credit rating(s) given to the Company by any
Rating Agency are different by more than one long-term credit rating, the
applicable Margin will be the Margin corresponding to the long-term credit
rating immediately below the higher of the two ratings.

 

(e) Any change in the Margin will, subject to paragraph (f) below, apply to each
Loan made, or (if outstanding) from the next Business Day, after the date of
notification by the Company of the change in long-term credit rating.

 

29



--------------------------------------------------------------------------------

(f) For so long as:

 

  (i) the Company is in default of its obligations under this Agreement to
notify the Facility Agent of any change in its long-term credit rating under
paragraph (c) above; or

 

  (ii) an Event of Default is outstanding,

the Margin will be the highest applicable rate, being 0.45 per cent. per annum.

 

11.4 Margin – Swingline Loans

 

(a) This Subclause applies to all Loans other than Revolving Credit Loans.

 

(b) The Margin is 0.5 per cent. per annum.

 

11.5 Interest on overdue amounts

 

(a) If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b) Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be one per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount. For this purpose, the
Facility Agent may (acting reasonably):

 

  (i) select successive Terms of any duration of up to three months; and

 

  (ii) determine the appropriate Rate Fixing Day for that Term.

 

(c) Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of a Loan and becomes due and payable before the last day of its current
Term, then:

 

  (i) the first Term for that overdue amount will be the unexpired portion of
that Term; and

 

  (ii) the rate of interest on the overdue amount for that first Term will be
one per cent. per annum above the rate then payable on that Loan.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.

 

(d) Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

 

11.6 Notification of rates of interest

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

12. TERMS

 

12.1 Selection – Revolving Credit Loans

 

(a) Each Revolving Credit Loan has one Term only.

 

30



--------------------------------------------------------------------------------

(b) A Borrower must select the Term for a Revolving Credit Loan in the relevant
Request.

 

(c) Subject to the following provisions of this Clause, each Term for a
Revolving Credit Loan will be one, two, three or six months or any other period
agreed by the Company and all the Lenders which have (or will have) a share in
that Revolving Credit Loan.

 

12.2 No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.

 

12.3 Notification

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

13. MARKET DISRUPTION

 

13.1 Failure of a Reference Bank to supply a rate

If IBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon (local time) on a Rate Fixing Day, the
applicable IBOR will, subject as provided below, be calculated on the basis of
the rates of the remaining Reference Banks.

 

13.2 Market disruption

 

(a) In this Clause, each of the following events is a market disruption event:

 

  (i) IBOR is to be calculated by reference to the Reference Banks but no, or
(where there is more than one Reference Bank) only one, Reference Bank supplies
a rate by 12.00 noon (local time) on the Rate Fixing Day; or

 

  (ii) the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 30 per cent.
of that Loan that the cost to them of obtaining matching deposits in the
relevant interbank market is in excess of IBOR for the relevant currency and
Term.

 

(b) The Facility Agent must promptly notify the Company and the Lenders of a
market disruption event.

 

(c) After notification under paragraph (b) above, the rate of interest on each
Lender’s share in the affected Loan for the relevant Term will be the aggregate
of the applicable:

 

  (i) Margin;

 

  (ii) rate notified to the Facility Agent by that Lender as soon as
practicable, and in any event before interest is due to be paid in respect of
that Term, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that Loan from whatever source it may
reasonably select; and

 

  (iii) Mandatory Cost (if any).

 

31



--------------------------------------------------------------------------------

13.3 Alternative basis of interest or funding

 

(a) If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan.

 

(b) Any alternative basis agreed will be, with the prior consent of all the
Lenders, binding on all the Parties.

 

14. TAXES

 

14.1 Definitions

In this Clause:

Qualifying Lender means, in relation to a payment of interest under this
Agreement, a Lender which is beneficially entitled to that interest and is:

 

  (a) the holder of a licence for the time being in force granted under section
9 of the Irish Central Bank Act 1971 or an authorised credit institution under
the terms of EU Council Directive 2000/12/EC of 20 March 2000 which has duly
established a branch in Ireland or has made all necessary notifications to its
home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland provided in each case that it
is carrying on a bona fide banking business in Ireland with which the interest
payment under this Agreement is connected; or

 

(b)     (i)  

a body corporate that is resident for the purposes of tax in a member state of
the European Communities (other than Ireland) or in a territory with which
Ireland has concluded a Treaty (residence for these purposes to be determined in
accordance with the laws of the territory of which the Lender claims to be
resident); or

    (ii)  

a body corporate organised or formed under the laws of the United States of
America or any state thereof, including the District of Columbia, and subject to
federal tax in the U.S. on its worldwide income; or

    (iii)  

a U.S. LLC, provided the ultimate recipients of the interest are resident in and
under the laws of a territory with which Ireland has a Treaty (residence for
these purposes to be determined in accordance with the laws of the territory of
which the Lender claims to be resident) or resident in and under the laws of a
member state of the European Communities (other than Ireland) and the business
conducted through the LLC is so structured for market reasons and not for tax
avoidance purposes,

provided that in each case in paragraphs (i), (ii) or (iii) above, if the Lender
is a company, it is not carrying on a trade or business in Ireland through an
agency or branch with which the interest payment under this Agreement is
connected; or

 

  (c) a Treaty Lender; or

 

  (d) a body corporate which is resident in Ireland for the purposes of Irish
tax or which carries on a trade in Ireland through a branch or agency:

 

  (i) which advances money in the ordinary course of a trade which includes the
lending of money; and

 

32



--------------------------------------------------------------------------------

  (ii) in whose hands any interest payable is taken into account in computing
the trading income of the company; and

 

  (iii) which has complied with all of the provisions of section 246(5)(a) of
the Taxes Consolidation Act of Ireland 1997, as amended (the Taxes Act),
including making the appropriate notifications there under; or

 

  (e) a qualifying company within the meaning of section 110 of the Taxes Act;
or

 

  (f) an investment undertaking within the meaning of section 739B of the Taxes
Act.

Taxes means all non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities described in Clause 14.2(a) (Tax gross-up and tax
indemnity) in respect of payments under this Agreement or under any of the other
Finance Documents.

Treaty Lender means, a Lender which is treated as a resident of a Treaty State
for the purposes of a Treaty and does not carry on a business in Ireland through
a permanent establishment with which that Lender’s participation in the
Agreement is effectively connected that subject to the completion procedural
formalities is entitled to relief from Irish tax on interest under that Treaty.

Treaty State means a jurisdiction having a double taxation agreement with
Ireland that is in effect (a Treaty) which makes provision for full exemption
from tax imposed by Ireland on interest.

 

14.2 Tax gross-up and tax indemnity

 

(a) Any and all payments by any Obligor to or for the account of any Lender or
the Facility Agent under this Agreement or any other Finance Document shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Facility
Agent:

 

  (i) taxes imposed on its overall net income, and franchise taxes imposed on it
in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Facility Agent (as the case may be) is organised or in which its
principal office is located or any political subdivision thereof;

 

  (ii) taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender’s or Facility
Agent’s Facility Office or any political subdivision thereof;

 

  (iii) any branch profits taxes imposed by a jurisdiction as a result of a
present or former connection between such jurisdiction and the Lenders or
Facility Agent; and

 

  (iv) excluded taxes described in paragraph (f) below.

 

(b) If any Obligor is required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under any of the other Finance Documents or any
other documents to be delivered hereunder or thereunder to any Lender or the
Facility Agent:

 

  (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Clause) such Lender or the Facility Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made;

 

33



--------------------------------------------------------------------------------

  (ii) such Obligor shall make such deductions; and

 

  (iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(c) In addition, the Obligors shall be jointly and severally liable for the
payment of and shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made pursuant to this Agreement or any other Finance Document or any
other documents to be delivered hereunder or thereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or any other Finance Document or any other documents to be
delivered hereunder or thereunder (hereinafter referred to as Other Taxes).

 

(d) The Obligors shall jointly and severally indemnify each Lender and the
Facility Agent for and hold it harmless against the full amount of Taxes or
Other Taxes (including, without limitation, taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Clause) imposed on or
paid by such Lender or the Facility Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Facility Agent (as the case may be) makes written demand therefor.

 

(e) Within 30 days of the date of any payment of Taxes, the Obligors shall
furnish to the Facility Agent the original or a certified copy of a receipt
evidencing such payment to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Facility Agent.

 

(f)

Each Lender and Facility Agent organised under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Original Lender and original Facility
Agent and on the Transfer Date (as defined in Clause 30.6 (Procedure for
transfer using a Transfer Certificate)) pursuant to which it becomes a Lender in
the case of each other Lender, and with respect to a successor Facility Agent,
on the date of appointment of such successor pursuant to Clause 24.15
(Resignation of the Facility Agent), and from time to time thereafter as
reasonably requested in writing by the Obligors (but only so long as such Lender
remains lawfully able to do so), shall provide each of the Facility Agent and
the Obligors with documentation prescribed by applicable law or reasonably
requested by any Obligor or Facility Agent as will enable the Obligors and
Facility Agent to determine whether the Lender or Facility Agent (as applicable)
is subject to tax withholding, back-up tax withholding, or tax information
reporting requirements. Without limiting the generality of the foregoing, each
Lender and Facility Agent shall provide each of the Facility Agent and any
Obligor that is a United States person with two original Internal Revenue
Service forms W-9, W-8IMY, W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying whether such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement. If the form provided by a Lender at
the time such Lender first becomes a party to this Agreement indicates a United
States withholding tax rate in excess of zero, withholding tax on payment of
interest (but not in respect of any Commitment Fee) at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the Transfer Date pursuant
to which a New Lender (as defined in Clause 30.2 (Assignments and transfers by
Lenders)) becomes a party to this Agreement, the Existing Lender (as defined in
Clause 30.2 (Assignments and transfers by Lenders)) was entitled to payments
under paragraphs (a) and (b) above in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in

 

34



--------------------------------------------------------------------------------

 

the future or other amounts otherwise includable in Taxes) United States
withholding tax, if any, applicable with respect to the New Lender on such date.
If any form or document referred to in this paragraph (f) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
form W-9, W-8IMY, W-8BEN or W-8ECI, that the Lender reasonably considers to be
confidential, the Lender shall give notice thereof to the Obligors and shall not
be obligated to include in such form or document such confidential information.
For purposes of this paragraph (f), the terms United States and United States
person shall have the meanings specified in Section 7701 of the Internal Revenue
Code.

 

(g) For any period with respect to which a Lender has failed to provide the
Obligors with the appropriate form, certificate or other document described in
paragraph (f) above (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form otherwise is not required under paragraph (f) above),
such Lender shall not be entitled to indemnification under paragraphs (a),
(b) or (d) above with respect to Taxes imposed by the United States of America
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Obligors shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

 

14.3 Qualifying Lender

An Obligor is not required to make an increased payment to a Lender under Clause
14.2 (Tax gross-up and tax indemnity) for any deduction as set out therein in
respect of tax imposed in Ireland from a payment of interest under this
Agreement, if on the date on which the payment falls due the payment could have
been made to the relevant Lender without such deduction if it was a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty, or any published practice or concession of
any relevant taxing authority.

 

14.4 Value added taxes

 

(a) Any amount payable under a Finance Document by an Obligor is exclusive of
any VAT which might be chargeable in connection with that amount. If any such
Tax is chargeable, the Obligor must pay to the Finance Party (in addition to and
at the same time as paying that amount) an amount equal to the amount of that
Tax.

 

(b) If VAT is chargeable on any supply made by any Finance Party (the Supplier)
to any other Finance Party (the Recipient) under a Finance Document, and any
Party (the Relevant Party) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 

(c) Where a Finance Document requires any Party to reimburse a Finance Party for
any costs or expenses, that Party must also at the same time pay and indemnify
the Finance Party against all VAT incurred by the Finance Party in respect of
those costs or expenses but only to the extent that the Finance Party (acting
reasonably) determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of the Tax.

 

35



--------------------------------------------------------------------------------

15. INCREASED COSTS

 

15.1 Increased Costs

Except as provided below in this Clause, the Company must pay to a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result of:

 

  (a) the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation made
after the date of this Agreement; or

 

  (b) compliance with any law or regulation made after the date of this
Agreement.

 

15.2 Exceptions

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

  (a) compensated for under another Clause or would have been but for an
exception to that Clause;

 

  (b) attributable to changes in the basis of taxation of overall net income or
overall gross income or franchise taxes imposed in lieu thereof by the United
States of America or by the jurisdiction or state under the laws of which such
Finance Party is organised or has its Facility Office or where its principal
office is located, or results from Taxes or Other Taxes (as to which Clause 14.2
(Tax gross-up and tax indemnity) shall govern);

 

  (c) attributable to a Finance Party or its Affiliate wilfully failing to
comply with any law or regulation; or

 

  (d) attributable to the implementation or application of or compliance with
the “International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (Basel II) or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates).

 

15.3 Claims

 

(a) A Finance Party intending to make a claim for an Increased Cost must notify
the Facility Agent of the circumstances giving rise to and the amount of the
claim, following which the Facility Agent will promptly notify the Company.

 

(b) Each Finance Party must, as soon as practicable after a demand by the
Facility Agent (on the instructions of the Company), provide a certificate
confirming the amount of its Increased Cost.

 

16. MITIGATION

 

16.1 Mitigation

 

(a) Each Finance Party must, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

 

  (i) any Tax Payment or Increased Cost being payable to that Finance Party;

 

36



--------------------------------------------------------------------------------

  (ii) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

 

  (iii) that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c) The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Subclause.

 

(d) A Finance Party is not obliged to take any step under this Subclause if, in
the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

16.2 Conduct of business by a Finance Party

No term of any Finance Document will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it in respect of Tax or the extent, order
and manner of any claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

 

17. PAYMENTS

 

17.1 Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:

 

  (a) in the principal financial centre of the country of the relevant currency;
or

 

  (b) in the case of euro, in the principal financial centre of a Participating
Member State or London,

as it may notify to that Party for this purpose by not less than five Business
Days’ prior notice.

 

17.2 Funds

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place for payment.

 

37



--------------------------------------------------------------------------------

17.3 Distribution

 

(a) Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank:

 

  (i) in the principal financial centre of the country of the relevant currency;
or

 

  (ii) in the case of euro, in the principal financial centre of a Participating
Member State or London,

as it may notify to the Facility Agent for this purpose by not less than five
Business Days’ prior notice.

 

(b) The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (as soon as practicable after receipt) of any amount due from
that Obligor under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 

(c) Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

17.4 Currency

 

(a) Unless a Finance Document specifies that payments under it are to be made in
a different manner, the currency of each amount payable under the Finance
Documents is determined under this Subclause.

 

(b) Interest is payable in the currency in which the relevant amount in respect
of which it is payable is denominated.

 

(c) A repayment or prepayment of any principal amount is payable in the currency
in which that principal amount is denominated on its due date.

 

(d) Amounts payable in respect of Taxes, fees, costs and expenses are payable in
the currency in which they are incurred.

 

(e) Each other amount payable under the Finance Documents is payable in euros.

 

17.5 No set-off or counterclaim

All payments made by an Obligor under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.

 

17.6 Business Days

 

(a)

If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one)

 

38



--------------------------------------------------------------------------------

 

or the preceding Business Day (if there is not) or whatever day the Facility
Agent determines is market practice.

 

(b) During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

17.7 Partial payments

 

(a) Subject to Clause 7.2 (Repayment), if the Facility Agent receives a payment
insufficient to discharge all the amounts then due and payable by each Obligor
under the Finance Documents, the Facility Agent must apply that payment towards
the obligations of that Obligor under the Finance Documents in the following
order:

 

  (i) first, in or towards payment pro rata of any of its unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any of its accrued interest
or fee due but unpaid under this Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any of its principal amount
due but unpaid under this Agreement; and

 

  (iv) fourthly, in or towards payment pro rata of any of its other sum due but
unpaid under the Finance Documents.

 

(b) The Facility Agent must, if so directed by all the Lenders, vary the order
set out in sub-paragraphs (a)(ii) to (iv) above.

 

(c) This Subclause will override any appropriation made by an Obligor.

 

17.8 Disruption to Payment Systems

 

(a) If the Facility Agent determines (in its discretion) that a Disruption Event
has occurred or the Company notifies the Facility Agent that a Disruption Event
has occurred, the Facility Agent:

 

  (i) may, and must if requested by the Company, enter into discussions with the
Company for a period of not more than 5 days with a view to agreeing any changes
to the operation or administration of the Facility (changes) as the Facility
Agent may decide is necessary;

 

  (ii) is not obliged to enter into discussions with the Company in relation to
any changes if, in its opinion, it is not practicable so to do and has no
obligation to agree to any changes;

 

  (iii) may consult with the Finance Parties in relation to any changes but is
not obliged so to do if, in its opinion, it is not practicable in the
circumstances; and

 

  (iv) must notify the Finance Parties of any changes agreed under this
Subclause.

 

(b) Any agreement between the Facility Agent and the Company will be, (whether
or not it is finally determined that a Disruption Event has occurred), binding
on the Parties notwithstanding the provisions of Clause 29 (Amendments and
waivers).

 

(c)

The Facility Agent accepts the discretions given to it by this Subclause only on
the basis that it will not be liable (either in contract or tort) for any
damages, costs or losses of any kind which any Party

 

39



--------------------------------------------------------------------------------

 

may incur or sustain as a result of the Facility Agent taking or not taking any
action under this Subclause.

 

(d) If the Facility Agent makes any payment to any person in respect of a
liability incurred as a result of taking or not taking any action under this
Subclause, the amount of that payment is an amount in respect of which each
Lender must indemnify the Facility Agent for that Lender’s Pro Rata Share of any
loss or liability incurred by the Facility Agent under this Subclause (unless
the Facility Agent has been reimbursed by an Obligor under a Finance Document).

 

(e) Paragraph (d) above applies notwithstanding:

 

  (i) any other term of any Finance Document (including any term in Clause 24
(The Administrative Parties)); and

 

  (ii) irrespective of whether the payment was made as a result of actual or
alleged negligence or gross negligence or wilful misconduct of the Facility
Agent but so that the Facility Agent has no indemnity for claims against it
which arise as a result of fraud by the Facility Agent.

 

17.9 Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

 

18. GUARANTEE AND INDEMNITY

 

18.1 Guarantee and indemnity

The Company irrevocably and unconditionally:

 

  (a) guarantees to each Finance Party punctual performance by each Borrower of
all its obligations under the Finance Documents;

 

  (b) undertakes with each Finance Party that, whenever a Borrower does not pay
any amount when due under or in connection with any Finance Document, the
Company must immediately on demand by the Facility Agent pay that amount as if
it were the principal obligor in respect of that amount; and

 

  (c) agrees with each Finance Party that if, for any reason, any amount claimed
by a Finance Party under this Clause is not recoverable from the Company on the
basis of a guarantee (including, without limitation, any liability and all
obligations under the Finance Documents that would be owed by the Company and
any other Borrower to an Administrative Party but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy, insolvency,
reorganisation or similar proceeding involving such a Borrower) then the Company
will be liable as a principal debtor and primary obligor to indemnify that
Finance Party in respect of any loss it incurs as a result of a Borrower failing
to pay any amount expressed to be payable by it under a Finance Document on the
date when it ought to have been paid. The amount payable by the Company under
this indemnity will not exceed the amount it would have had to pay under this
Clause had the amount claimed been recoverable on the basis of a guarantee.

 

40



--------------------------------------------------------------------------------

18.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of all sums payable by any Borrower under the Finance Documents, regardless of
any intermediate payment or discharge in whole or in part.

 

18.3 Reinstatement

 

(a) If any discharge (whether in respect of the obligations of any Borrower or
any security for those obligations or otherwise) or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration,
examination or to be reinstated or otherwise without limitation, the liability
of the Company under this Clause will continue or be reinstated as if the
discharge or arrangement had not occurred.

 

(b) Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

18.4 Waiver of defences

The obligations of the Company under this Clause will not be affected by any
act, omission or thing (whether or not known to it or any Finance Party) which,
but for this provision, would reduce, release or prejudice any of its
obligations under this Clause. This includes:

 

  (a) any time or waiver granted to, or composition with, any person;

 

  (b) any release of any person under the terms of any composition or
arrangement;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f) any amendment of a Finance Document or any other document or security;

 

  (g) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security; or

 

  (h) any insolvency or similar proceedings.

 

18.5 Immediate recourse

 

(a) The Company waives any right it may have of first requiring any Finance
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person before claiming from
the Company under this Clause.

 

(b) This waiver applies irrespective of any law or any provision of a Finance
Document to the contrary.

 

41



--------------------------------------------------------------------------------

18.6 Appropriations

Until all amounts which may be or become payable by the Borrowers under the
Finance Documents have been irrevocably paid in full, each Finance Party (or any
trustee or agent on its behalf) may without affecting the liability of the
Company under this Clause:

 

(a )     (i)  

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) against
those amounts; or

 

  (ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

 

  (b) hold in an interest-bearing suspense account any moneys received from the
Company or on account of the Company’s liability under this Clause.

 

18.7 Non-competition

Unless:

 

  (a) all amounts which may be or become payable by the Borrowers under or in
connection with the Finance Documents have been irrevocably paid in full; or

 

  (b) the Facility Agent otherwise directs,

the Company will not, after a claim has been made or by virtue of any payment or
performance by it under this Clause:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);

 

  (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Company’s liability under this
Clause;

 

  (iii) claim, rank, prove or vote as a creditor of any Borrower or its estate
in competition with any Finance Party (or any trustee or agent on its behalf);
or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Borrower, or exercise any right of set-off as
against any Borrower.

The Company must hold in trust for and immediately pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
security received by it contrary to this Clause or in accordance with any
directions given by the Facility Agent under this Clause.

 

18.8 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Finance Party.

 

42



--------------------------------------------------------------------------------

19. REPRESENTATIONS AND WARRANTIES

 

19.1 Representations and warranties

The representations and warranties set out in this Clause are made by each
Obligor or (if the relevant provision so states) the Company to each Finance
Party.

 

19.2 Status

 

(a) It is a corporation or (as applicable) limited liability company, duly
incorporated or (as applicable) organised and validly existing under the laws of
its jurisdiction of original incorporation or organisation.

 

(b) It has all requisite corporate authority to own its properties and to carry
on the business in which it is engaged.

 

(c) It is duly qualified to transact the business in which it is engaged and is
in good standing (to the extent that such concept is recognised under laws of
its jurisdiction of original incorporation) in those jurisdictions in which the
real or personal property owned or leased or the business conducted by it are
material to its operations, except where failure to qualify would not have a
Material Adverse Effect.

 

19.3 Powers and authority

It has the corporate power and authority to execute, deliver and perform this
Agreement, to utilise the Loans provided for in this Agreement, to execute and
deliver each of the Finance Documents to which it is or will be a party and to
perform its obligations under each Finance Document to which it is a party or
will be a party, and all such actions have been duly authorised by all necessary
corporate proceedings on its part.

 

19.4 Financial statements

 

(a) As at the date of this Agreement, in relation to the Company, the audited
consolidated balance sheets and related consolidated statements of income,
shareholders’ equity, comprehensive income and cash flows contained in its
Registration Statement on Form S-3, filed with the Securities and Exchange
Commission on 2 August 2007, have been prepared in accordance with GAAP and
present fairly, in all material respects, the financial position of the Company
and its Consolidated Subsidiaries as of 31 December 2006 and 31 December 2005
and the results of operations and cash flows of the Company and its Consolidated
Subsidiaries for each of the three fiscal years ending on 31 December 2006,
31 December 2005 and 31 December 2004. The unaudited consolidated balance sheets
and related consolidated statements of income contained in the Company’s
quarterly report on Form 10-Q for the fiscal quarter ended 30 September 2007,
have been prepared in accordance with GAAP applicable to interim unaudited
financial statements and, except for the absence of footnotes and other
information required to be included in audited financial statements prepared in
accordance with GAAP, present fairly, in all material respects, the financial
position of the Company and its Consolidated Subsidiaries as of 30 September
2007 and the results of operations of the Company and its Consolidated
Subsidiaries for the three and nine months then ended.

 

(b) In relation to any document filed or provided by the Company in accordance
with Clause 20.1 (Financial Statements), such document has been prepared in
accordance with GAAP and presents fairly, in all material respects, the
financial position of the Company and its Consolidated Subsidiaries as at the
date to which the document relates and the results of operations and cash flows
of the Company and its Consolidated Subsidiaries.

 

43



--------------------------------------------------------------------------------

(c) In relation to each Obligor other than the Company, its audited financial
statements (if any) most recently delivered to the Facility Agent:

 

  (i) have been prepared in accordance with GAAP, consistently applied; and

 

  (ii) fairly represent its financial condition (consolidated, if applicable) as
at the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

 

(d) No financial statement contained in any filing by a US Obligor with the
United States Securities and Exchange Commission when filed is false or
misleading in any material respect or omits to state a material fact necessary
to make the statements contained therein not misleading.

 

19.5 Non-conflict

Neither the execution and delivery of this Agreement or any other Finance
Document to which it is a party, nor the performance of the transactions
contemplated by the Finance Documents, nor compliance with the terms and
provisions hereof or thereof, will conflict with or result in a breach of:

 

  (a) its constitutional documents;

 

  (b) any order, writ, injunction or decree of any court or any law or
regulation applicable to it in any jurisdiction in which the real or personal
property owned or leased or the business conducted by the Company or any of its
Subsidiaries is material to their respective operations, or any government
agency in such jurisdiction;

 

  (c) any document to which it or any of its Subsidiaries is a party or by which
it is bound, the violation or breach of which would have a Material Adverse
Effect or would constitute an Event of Default; or

 

  (d) any document to which it or any of its Subsidiaries is a party or by which
it is bound which would result in the creation or imposition of any Security
Interest upon any asset of the Company or any of its Subsidiaries, where such
Security Interest would have a Material Adverse Effect.

 

19.6 Legal validity

 

(a) Each Finance Document to which it is a party have been duly and validly
executed and delivered by it and constitute its legal, valid, binding and
enforceable obligations in accordance with their respective terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditor’s rights.

 

(b) Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.

 

19.7 ERISA

Each US Obligor and each of its Subsidiaries has fulfilled its obligations under
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the applicable provisions of ERISA and
the Internal Revenue Code with respect to each Plan except for such failures or
non-compliance which would not have a Material Adverse Effect. No Reportable
Event has occurred and is continuing with respect to any Plan, except for such

 

44



--------------------------------------------------------------------------------

Reportable Events as would not have a Material Adverse Effect. Neither the US
Obligors nor any of their respective Subsidiaries have incurred any liability to
PBGC or under the Internal Revenue Code with respect to any Plan, except for
premiums not yet due and payable or liabilities which would not have a Material
Adverse Effect.

 

19.8 Licenses and approvals

No authorisation, consent, approval, license or other action by, and no
registration or filing with any government agency is necessary in connection
with the execution and delivery of the Finance Documents, the consummation of
the transactions contemplated by the Finance Documents or the performance of or
compliance with the terms and conditions of the Finance Documents, except for
such authorisations, consents, approvals, licenses or other actions by, and such
registrations or filings with, such government agencies as have been or will be
timely made or obtained.

 

19.9 Proceedings

 

(a) As at the date of this Agreement and, if applicable, on each Extension Date
and each Accession Date, there is no threatened or, to its knowledge, pending
proceedings by or before any court, government agency or arbitrator against or
affecting it or any of its Subsidiaries which except for the Disclosed Matters,
if adversely decided would have a Material Adverse Effect.

 

(b) As at each Accession Date, there is no threatened or, to its knowledge,
pending proceedings by or before any court, government agency or arbitrator
against or affecting the acceding Additional Borrower which, except for the
Disclosed Matters, if adversely decided would have a Material Adverse Effect.

 

(c) As at the date of this Agreement and, if applicable, on each Extension Date
and each Accession Date, there is no threatened or, to its knowledge, pending
proceedings by or before any court, government agency or arbitrator against or
affecting it or any of its Subsidiaries which purports to affect the legality,
validity or enforceability of the Finance Documents or the consummation of the
transactions contemplated by the Finance Documents.

 

19.10 Margin regulations

As at the date of this Agreement and, if applicable, on each Extension Date and
each Accession Date, no part of the Loans or proceeds of any extension of credit
under this Agreement have been utilised for the purpose of enabling any US
Obligor to buy or carry any Margin Stock and no US Obligor nor any of its
respective Subsidiaries is in the business of extending credit to others for
such purpose.

 

19.11 Title

 

(a) It and each of its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilise such properties and assets for their intended purposes.

 

(b) It and each of its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. It and each of its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

(c) It and each of its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licences, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.

 

19.12 Information

 

(a) No statement made by the Company in any certificate, report or document
furnished by or on behalf of the Company under or in connection with this
Agreement or any other Finance Document is false or misleading in any material
respect and no such certificate, report, or document omits to state a material
fact necessary to make the statements contained therein not misleading.

 

(b) As at the date of this Agreement and in the case of the Company only:

 

  (i) the factual information contained in the Information Memorandum was true
and accurate in all material respects as at its date or (if appropriate) as at
the date (if any) at which it is stated to be given;

 

  (ii) each expression of opinion, expectation, intention or policy contained in
the Information Memorandum was made after careful consideration and enquiry and
is believed by the Company to be fair and reasonable as at the date at which it
is stated to be given and can be properly supported;

 

  (iii) the Information Memorandum did not omit as at its date any information
which, if disclosed, would make the Information Memorandum untrue or misleading
in any material respect; and

 

  (iv) as at the date of this Agreement, nothing has occurred since the date of
the Information Memorandum which, if disclosed, would make the Information
Memorandum untrue or misleading in any material respect.

 

19.13 No material adverse change

 

(a) As at the date of this Agreement, there has been no material adverse change
in the business, assets, operations or conditions, financial or otherwise, of
the Company or of the Group since 30 September 2007.

 

(b) If applicable, on each Extension Date and each Accession Date, there has
been no material adverse change in the business, assets, operations or
conditions, financial or otherwise, of the Company or of the Group since the
date of the financial statements most recently delivered to the Facility Agent
by the Company.

 

19.14 Tax filing

 

(a) Each US Obligor has filed all United States Federal income tax returns and
all other material tax returns which are required to be filed by it.

 

(b) Each Obligor (other than the US Obligors) has filed all material income tax
returns required to be filed under the laws where it is incorporated,
established or organised or where tax laws are applicable to it and all other
material tax returns which are required to be filed by it.

 

(c)

Each Obligor has paid all Taxes and other government charges due pursuant to
such returns or pursuant to any assessment received by that Obligor except for
any taxes or assessments that the

 

46



--------------------------------------------------------------------------------

 

Obligor is contesting in good faith. The charges, accruals and reserves on the
books of each Obligor in respect of Taxes or other government charges are, in
the opinion of that Obligor, adequate.

 

19.15 Environment

It and each of its Subsidiaries are in compliance in all material respects with
all laws and regulations relating to the protection of the environment except
where the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.

 

19.16 Investment company

No Obligor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the ICA.

 

19.17 Security

Other than any Security Interest permitted under Clause 22.9 (Negative Pledge)
or any Security Interest which would not result in a Material Adverse Effect, no
Security Interest or other charge or encumbrance exists over all or any of its
or any of its Subsidiaries’ present or future revenues or assets.

 

19.18 Subsidiaries

Each Borrower (other than the Company) is a (direct or indirect) wholly-owned
Subsidiary of the Company.

 

19.19 Jurisdiction/governing law

 

(a) Its:

 

  (i) irrevocable submission under this Agreement to the jurisdiction of the
courts of England and New York;

 

  (ii) agreement that this Agreement is governed by English law; and

 

  (iii) agreement not to claim any immunity to which it or its assets may be
entitled,

are legal, valid and binding under the laws of its jurisdiction of
incorporation; and

 

(b) any judgment obtained in England or in New York will be recognised and be
enforceable by the courts of its jurisdiction of incorporation.

 

19.20 Stamp duties

As at the date of this Agreement and on each Accession Date it is not necessary
that the Finance Documents be filed, recorded or enrolled with any court or
other authority or that any stamp, registration or similar Tax be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents.

 

19.21 No default

 

(a) No Event of Default is outstanding or will result from the entry into of, or
the performance of any transaction contemplated by, any Finance Document; and

 

47



--------------------------------------------------------------------------------

(b) no other event or circumstance is outstanding which constitutes a default or
termination event (however described) under any document which is binding on it
or any of its Subsidiaries or any of its or its Subsidiaries’ assets to an
extent or in a manner which has or is reasonably expected to have a Material
Adverse Effect.

 

19.22 Pari passu

Its payment obligations under this Agreement rank at least pari passu with all
its other unsecured obligations.

 

19.23 United States laws

 

(a) In this Subclause:

Anti-Terrorism Law means each of:

 

  (i) Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism issued September 23, 2001, as amended by Order 13268 (as so amended,
the Executive Order);

 

  (ii) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act) (the USA Patriot Act);

 

  (iii) the Money Laundering Control Act of 1986, 18 U.S.C. sect. 1956; and

 

  (iv) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

public utility has the meaning given to it in the United States Federal Power
Act of 1920.

Restricted Party means any person listed:

 

  (i) in the Annex to the Executive Order;

 

  (ii) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or

 

  (iii) in any successor list to either of the foregoing.

 

(b) It is not a public utility or subject to regulation under the United States
Federal Power Act of 1920.

 

(c) Neither it nor any of its Affiliates:

 

  (i) is, or is controlled by, a Restricted Party;

 

  (ii) to the best of its knowledge, has received funds or other property from a
Restricted Party; or

 

  (iii) to the best of its knowledge, is in breach of or is the subject of any
action or investigation under any Anti-Terrorism Law.

 

(d) It and each of its Affiliates have taken reasonable measures to ensure
compliance with the Anti-Terrorism Laws.

 

48



--------------------------------------------------------------------------------

19.24 Insolvency

 

(a) As at the date of this Agreement and, if applicable, on each Extension Date,
none of the following apply:

 

  (i) in respect of an Obligor:

 

  (A) it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;

 

  (B) it has admitted publicly or in writing its inability to pay its debts as
they fall due;

 

  (C) it has suspended making payments on any of its debts or has announced an
intention to do so;

 

  (D) by reason of actual or anticipated financial difficulties, it has begun
negotiations with any creditor (other than the Lenders in their capacity as
such) for the rescheduling or restructuring of any of its indebtedness; or

 

  (E) any of its indebtedness is subject to a moratorium; and

 

  (ii) in respect of the Company only, the value of its assets is less than its
liabilities (taking into account contingent and prospective liabilities).

 

(b) As at the date of this Agreement and, if applicable, on each Extension Date,
none of the following have occurred in respect of an Obligor:

 

  (i) any step has been taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of its creditors;

 

  (ii) a meeting of its shareholders, directors or other officers has been
convened for the purpose of considering any resolution for, to petition for or
to file documents with a court or any registrar for, its winding-up,
administration, examination or dissolution or any such resolution has been
passed;

 

  (iii) any person has presented a petition, or files documents with a court or
any registrar, for its winding-up, administration, examination, dissolution or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise);

 

  (iv) any Security Interest has been enforced over any of its assets;

 

  (v) an order for its winding-up, administration, examination or dissolution
has been made;

 

  (vi) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator, examiner or similar
officer has been appointed in respect of it or any of its assets;

 

  (vii) its shareholders, directors or other officers have requested the
appointment of, or have given notice of their intention to appoint, a
liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator, examiner or similar officer;
or

 

  (viii) any other analogous step or procedure has been taken in any
jurisdiction.

 

49



--------------------------------------------------------------------------------

(c) Paragraph (b) above does not apply to a petition for winding-up presented by
a creditor which is being contested in good faith and with due diligence and is
discharged or struck out within 60 days.

 

19.25 Times for making representations and warranties

 

(a) The representations and warranties set out in this Clause are made by each
Original Obligor on the date of this Agreement.

 

(b) Unless a representation and warranty is expressed to be given at a specific
date, each representation and warranty is deemed to be repeated by:

 

  (i) each Additional Borrower and the Company on the Accession Date for that
Additional Borrower; and

 

  (ii) each Obligor on the date of each Request, the first day of each Term and,
if applicable, on each Extension Date.

 

(c) When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

 

20. INFORMATION COVENANTS

 

20.1 Financial statements

The Company shall file or cause to be filed with the United States Securities
and Exchange Commission in compliance with the requirements thereof each current
report on Form 8-K, quarterly report on Form 10-Q and annual report on Form 10-K
required to be filed by the Company and its Subsidiaries (as applicable) and
deliver to the Facility Agent, within 120 days of the end of each fiscal year of
the Company, a Compliance Certificate of the Chief Financial Officer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with the
ratio of Consolidated Total Debt to Total Capitalisation as provided in Clause
21.3 (Gearing) hereof, provided that, to the extent that any Lender is required
pursuant to applicable law to obtain directly from the Borrowers any financial
statements included in any such report filed with the United States Securities
and Exchange Commission, the Borrowers shall promptly provide such financial
statements upon reasonable request of such Lender through the Facility Agent.

 

20.2 Compliance Certificate

 

(a) The Company must supply to the Facility Agent a Compliance Certificate
within 120 days of the end of each fiscal year and within 90 days of the end of
each quarter.

 

(b) A Compliance Certificate must be signed by the Chief Financial Officer of
the Company or person performing the function thereof.

 

20.3 Information - miscellaneous

The Company must supply to the Facility Agent, for the benefit of and in
sufficient copies for all the Lenders if the Facility Agent so requests:

 

  (a) copies of all documents despatched by the Company to its shareholders (or
any class of them) or its creditors generally or any class of them at the same
time as they are despatched;

 

50



--------------------------------------------------------------------------------

  (b) promptly upon becoming aware of them, subject to reasonable
confidentiality requirements, details of any litigation, arbitration or
administrative proceedings against any member of the Group which are current,
threatened or pending and which have or might, if adversely determined, have a
Material Adverse Effect provided that the Company shall have no obligation to
furnish the details referred in this paragraph (b) with respect to such actions
or proceedings referred to in Clause 19.9 (Proceedings) which are not reasonably
likely to be adversely decided; and

 

  (c) promptly on request, subject to reasonable confidentiality requirements,
such further information regarding the financial condition and operations of the
Group as any Finance Party through the Facility Agent may reasonably request.

 

20.4 Notification of Default

Within five days of an Obligor obtaining knowledge of any Default, the Company
will provide to the Facility Agent for the benefit of and in sufficient copies
for all the Lenders a certificate of the Company setting out the details of the
Default and the action which the Company and the relevant Obligor (if
applicable) are taking or proposing to take with respect to such Default.

 

20.5 Know your customer requirements

 

(a) On the introduction of any law, any change in law, a change in the status or
the ownership of an Obligor or a proposed assignment or transfer by a Lender,
each Obligor must promptly on the request of any Finance Party supply to that
Finance Party any documentation or other evidence which is reasonably requested
by that Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all applicable know your customer
requirements or any other check in relation to the transactions contemplated by
the Finance Documents.

 

(b) Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence which is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all know
your customer requirements.

 

21. FINANCIAL COVENANTS

 

21.1 Definitions

In this Clause:

Total Capitalisation means, as at any date, with respect to the Company and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of the Company and its Consolidated Subsidiaries prepared as at such date
opposite the caption “Total Shareholders’ Equity” (or the equivalent caption),
excluding the amount reported in the financial statements as “Accumulated Other
Comprehensive Income (Loss)” related to “Pension and Other Postretirement
Benefit Adjustments”.

Total Indebtedness means, as at any date, the total amount of Financial
Indebtedness of the Company and its Consolidated Subsidiaries on such date,
determined on a consolidated basis without duplication in accordance with GAAP.

 

51



--------------------------------------------------------------------------------

21.2 Interpretation

Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

 

21.3 Gearing

The Company must ensure that Total Indebtedness does not at any time exceed
60 per cent. of Total Capitalisation at that time.

 

22. GENERAL COVENANTS

 

22.1 General

Each Obligor agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to any other member of the
Group, each Obligor must ensure that its relevant Subsidiaries perform that
covenant.

 

22.2 Maintenance of assets

Each member of the Group shall maintain and keep their respective assets in such
repair, working order and condition, and make or cause to be made all such
needful and proper repairs, renewals and replacements thereto, as in the
judgement of the Company are necessary and in the interests of the Company or
such Subsidiary provided, however, subject to Clause 22.10 (Limitation on sales
and leasebacks and transfers of assets to Unrestricted Subsidiaries), that
nothing in this Clause 22.2 (Maintenance of assets) shall prevent the Company
(or any Subsidiary thereof) from selling, abandoning, or otherwise disposing of
any of its respective businesses from time to time is, in the judgement of the
Company or such Subsidiary, such sale, abandonment, disposition or
discontinuance is advisable.

 

22.3 Status

Each member of the Group will do or cause to be done, except in the case of any
Subsidiary of the Company (other than an Obligor) where failure to do so would
not have a Material Adverse Effect, all things necessary to preserve, renew and
keep in full force and effect its legal existence in its jurisdiction of
incorporation, and do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorisations, patents, copyrights, trademarks, and trade
names material to the conduct of its business as its board of directors shall
determine in its judgement.

 

22.4 Authorisations

Each Obligor must promptly:

 

  (a) obtain, maintain and comply with the terms; and

 

  (b) supply certified copies to the Facility Agent,

of any authorisation required under any law or regulation to enable it to
perform its obligations under, or for the validity or enforceability of, any
Finance Document.

 

52



--------------------------------------------------------------------------------

22.5 Compliance with laws

The Company must comply, and ensure each of its Subsidiaries complies, in all
material respects with all applicable laws, rules and regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
environmental laws.

 

22.6 Insurance

Each member of the Group must maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Group operates provided,
however, that the Company and its Subsidiaries may self-insure to the extent
consistent with prudent business practice as reasonably determined by the
Company and such Subsidiary.

 

22.7 Sale of assets, consolidation, merger

Neither an Obligor nor any Restricted Subsidiaries may:

 

  (a) dispose of all or substantially all of its assets, business or property;

 

  (b) enter into any amalgamation, merger or consolidation unless the relevant
Obligor or Restricted Subsidiaries shall be the surviving corporation; or

 

  (c) use any part of any Loan to acquire any security in a transaction that is
subject to the reporting requirements of section 13 or 14 of the United States
Securities Exchange Act 1934.

 

22.8 Financial Indebtedness

Neither the Company nor any of its Consolidated Subsidiaries may incur, create,
issue, assume, guarantee, or suffer to exist any Financial Indebtedness unless,
after giving effect thereto, the total of such Financial Indebtedness is in
accordance with the provisions of Clause 21.3 (Gearing).

 

22.9 Negative pledge

 

(a) No Obligor and no Restricted Subsidiary may issue, assume, guarantee,
create, incur or suffer to exist any Secured Debt without effectively providing
that the Loans (together with, if the Company shall so determine, any other
Financial Indebtedness of the Company or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Loans, including
guarantees of Financial Indebtedness of others) shall be secured equally and
ratably with (or prior to) such Secured Debt so long as such Secured Debt shall
be so secured, except that this shall not apply to Secured Debt secured by:

 

  (i) mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;

 

  (ii) mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Financial Indebtedness incurred prior to, at the time of or within 90 days
after the acquisition of such property for the purpose of financing all or any
part of the purchase price thereof;

 

  (iii)

mortgages on particular property to secure Financial Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any

 

53



--------------------------------------------------------------------------------

 

part of the cost of improvements to such property which is, in the opinion of
the board of directors of the Company, substantially unimproved, or to secure
any Financial Indebtedness incurred to provide funds for such purpose;

 

  (iv) mortgages on property in favour of the United States of America or any
State thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Financial Indebtedness incurred for the purpose of financing all or any part
of the purchase price or the cost of construction of the property subject to
such mortgages;

 

  (v) mortgages which secure Financial Indebtedness owing to the Company or a
wholly-owned Restricted Subsidiary by a Subsidiary of the Company; and

 

  (vi) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any mortgage referred to in the
foregoing clauses (i) to (v), inclusive, or of any Financial Indebtedness
secured thereby; provided that such extension, renewal or replacement mortgage
shall be limited to all or any part of the same property that secured the
mortgage extended, renewed or replaced (plus improvements on such property).

The terms mortgage or mortgages used in paragraphs (i) to (vi) above shall
include any Security Interests.

 

(b) Notwithstanding the foregoing provisions of this Clause, the Company and any
one or more Restricted Subsidiaries may, without equally and rateably securing
the Loans, issue, assume, guarantee, create or incur Secured Debt which would
otherwise be subject to the foregoing restrictions if, after giving effect to
the Secured Debt to be issued, assumed, guaranteed, created or incurred, the sum
of:

 

  (i) the aggregate amount of all such Secured Debt of the Company and its
Restricted Subsidiaries (not including Secured Debt permitted under paragraphs
(i) through (vi) above); and

 

  (ii) the aggregate value of the Sale and Leaseback Transactions (as defined in
Clause 22.10 (Limitation on sales and leasebacks and transfers of assets to
Unrestricted Subsidiaries) in existence at such time (except Sale and Leaseback
Transactions the proceeds of which have been applied in accordance with Clause
22.10(a)(ii)),

does not exceed 5 per cent. of the Shareholders’ Interest.

 

22.10 Limitation on sales and leasebacks and transfers of assets to Unrestricted
Subsidiaries

 

(a) The Company shall not enter and ensure no Restricted Subsidiary shall enter
into any arrangement with any bank, insurance company or other lender or
investor, or to which any such lender or investor is a party, providing for the
leasing to the Company or such Restricted Subsidiary of any real property
(except a lease for a temporary period not to exceed three years by the end of
which it is intended that the use of such real property by the lessee will be
discontinued) which has been or it is to be sold or transferred by the Company
or such Restricted Subsidiary to such lender or investor on the security of such
real property (herein referred to as a Sale and Leaseback Transaction) unless
either:

 

  (i) the Company or such Restricted Subsidiary could create Secured Debt
secured by a mortgage on the real property to be leased, in an amount equal to
the value (as hereinafter defined) of such Sale and Leaseback Transaction,
without equally and ratably securing the Loans, or

 

54



--------------------------------------------------------------------------------

  (ii) the Company applies (and in any case covenants that it will apply) within
120 days after the Sale and Leaseback Transaction, regardless of whether such
Sale and Leaseback Transaction may have been made by the Company or by a
Restricted Subsidiary, an amount equal to the greater of (i) the net proceeds of
the sale of the real property leased pursuant to such Sale and Leaseback
Transaction and (ii) the fair value of the real property so leased at the time
of entering into such Sale and Leaseback Transaction (as determined by the board
of directors of the Company) to the repayment of Funded Debt of the Company
provided that the amount to be applied to the repayment of Funded Debt of the
Company shall be reduced by

 

  (A) the principal amount of any Loans outstanding on the date of the Sale and
Leaseback Transaction repaid and corresponding Commitment cancelled by the
Company within 120 days after such Sale and Leaseback Transaction (provided that
the Company gives notice of the termination of an aggregate amount to the
Commitment of the Lenders equal to the Loans so repaid), and

 

  (B) the principal amount of Funded Debt, other than Loans, voluntarily repaid
and corresponding Commitment cancelled by the Company within 120 days after such
sale;

provided that no repayment or retirement referred to in this paragraph (ii) may
be effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.

For the purposes of this Clause, the term value shall mean, with respect to a
Sale and Leaseback Transaction, as of any particular time, the amount equal to
the greater of (i) the net proceeds of the sale of the real property leased
pursuant to such Sale and Leaseback Transaction and (ii) the fair value of the
real property so leased at the time of entering into such Sale and Leaseback
Transaction (as determined by the board of directors of the Company), divided
first by the number of full years in the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

 

(b) The Company shall not transfer or permit the transfer by any Restricted
Subsidiary of any assets which, in the reasonable opinion of the board of
directors of the Company, constitute a major manufacturing or research property
plant or facility of the Company and its Restricted Subsidiaries, taken as a
whole, to any Unrestricted Subsidiary.

 

22.11 Margin stock

Each US Obligor shall not and shall not permit any of its Restricted
Subsidiaries to purchase or hold any Margin Stock if more than 25 per cent. of
the value of its assets (as defined in Regulation U of the Margin Regulations)
is or would be represented by Margin Stock.

 

22.12 Accounting changes

Each Obligor shall not and shall not permit any of its Subsidiaries to make any
change in accounting policies or reporting practices, except as required or
permitted by United States or applicable foreign generally accepted accounting
principles or by the United States Securities and Exchange Commission or the
Public Company Accounting Oversight Board or any similar agency.

 

55



--------------------------------------------------------------------------------

22.13 Change of business

Each Obligor must and must ensure that its Subsidiaries make no material change
to the general nature of the business of each Obligor or such Subsidiaries from
that carried on at the date of this Agreement.

 

22.14 Pari passu ranking

Each Obligor must ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu with all its other present and
future unsecured payment obligations, except for obligations mandatorily
preferred by law applying to companies generally.

 

22.15 Tax matters

Each Obligor shall maintain its Tax residence solely in its jurisdiction of
incorporation.

 

23. DEFAULT

 

23.1 Events of Default

Each of the events or circumstances set out in this Clause (other than Clause
23.16 (Acceleration)) is an Event of Default.

 

23.2 Non-payment

An Obligor does not pay on the due date:

 

  (a) any amount of principal payable by it under the Finance Documents; or

 

  (b) any interest, fee or any other amount payable by it under the Finance
Documents in the manner required under the Finance Documents, unless the
non-payment:

 

  (i) is caused by technical or administrative error and is remedied within five
Business Days of the due date; or

 

  (ii) is caused by a Disruption Event and is remedied within five Business Days
of the due date.

 

23.3 Cross-default

An Obligor:

 

  (a) defaults in any payment of principal or of interest on any other
obligation for borrowed money in unpaid principal amount beyond any period of
grace provided with respect thereto; or

 

  (b)

defaults in the performance of any other agreement, term or condition contained
in any agreement under which any such other obligation for borrowed money is
created and shall not have cured such default within any period of grace
provided by such agreement, if the effect of such default is to cause, or permit
the holder or holders of such obligation (or a trustee or agent on behalf of
such holder or holders) to cause, such obligation to become due prior to its
stated maturity,

 

56



--------------------------------------------------------------------------------

 

unless the amount of borrowed money falling within either of paragraphs (a) or
(b) above is less than the lower of €35,000,000 and US$50,000,000 or its
equivalent.

 

23.4 Misrepresentation

A representation or warranty made or deemed to be repeated by an Obligor in any
Finance Document or in any document delivered by or on behalf of any Obligor
under any Finance Document is incorrect or misleading in any material respect
when made or deemed to be repeated.

 

23.5 Breach of other obligations

 

(a) An Obligor does not comply with any term of Clause 22.7 (Sale of assets,
consolidation, merger) to Clause 22.13 (Change of business), Clause 21
(Financial covenants) or Clause 20.4 (Notification of Default); or

 

(b) an Obligor does not comply with any term of the Finance Documents (other
than any term referred to in Clause 23.2 (Non-payment) or in paragraph
(a) above), unless the non-compliance:

 

  (i) is capable of remedy; and

 

  (ii) is remedied within 30 days of the earlier of the Facility Agent giving
notice of the breach to the Company and any Obligor becoming aware of the
non-compliance.

 

23.6 Litigation

A judgment or order for the payment of money in excess of the lower of
€35,000,000 and US$50,000,000 or its equivalent shall be rendered by a court of
record against any of the Obligors and such judgment or order shall not be
appealable and shall continue unsatisfied and unstayed for a period of 30 days.

 

23.7 Insolvency

Any of the following occurs:

 

  (a) in respect of an Obligor:

 

  (i) it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;

 

  (ii) it admits publicly or in writing its inability to pay its debts as they
fall due;

 

  (iii) it suspends making payments on any of its debts or announces an
intention to do so;

 

  (iv) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor (other than the Lenders in their capacity as
such) for the rescheduling or restructuring of any of its indebtedness; or

 

  (v) any of its indebtedness is subject to a moratorium; and

 

  (b) in respect of the Company only, the value of its assets is less than its
liabilities (taking into account contingent and prospective liabilities).

 

57



--------------------------------------------------------------------------------

23.8 Insolvency proceedings

 

(a) Except as provided below, any of the following occurs in respect of an
Obligor:

 

  (i) any step is taken with a view to a moratorium or a composition, assignment
or similar arrangement with any of its creditors;

 

  (ii) any person presents a petition, or files documents with a court or any
registrar, for its winding-up, administration, examination, dissolution or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise);

 

  (iii) any Security Interest is enforced over any of its assets;

 

  (iv) an order for its winding-up, administration, examination or dissolution
is made;

 

  (v) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator, examiner or similar
officer is appointed in respect of it or any of its assets; or

 

  (vi) any other analogous step or procedure is taken in any jurisdiction.

 

(b) Paragraph (a) above does not apply to a petition for winding-up presented by
a creditor which is being contested in good faith and with due diligence and is
discharged or struck out within 60 days.

 

23.9 Insolvency – further proceedings

Any of the following occurs in respect of an Obligor:

 

  (i) a meeting of its shareholders, directors or other officers is convened for
the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for, its winding-up, administration,
examination or dissolution or any such resolution is passed; or

 

  (ii) its shareholders, directors or other officers request the appointment of,
or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator, examiner or similar officer.

 

23.10 United States Bankruptcy Laws

 

(a) In this Subclause:

US Bankruptcy Law means the United States Bankruptcy Code, as amended, or any
other United States Federal or State bankruptcy, insolvency or similar law.

 

(b) Any of the following occurs in respect of a US Obligor:

 

  (i) it makes a general assignment for the benefit of creditors;

 

  (ii) it commences a voluntary case or proceeding under any US Bankruptcy Law;
or

 

  (iii) an involuntary case under any US Bankruptcy Law is commenced against it
and is not dismissed or stayed within 60 days after commencement of the case; or

an order for relief or other order approving any case or proceeding is entered
under any US Bankruptcy Law.

 

58



--------------------------------------------------------------------------------

23.11 ERISA

The Company fails to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan is terminated by act of the PBGC or a trustee
is appointed for any Plan, except when such failure is of an amount which is not
material to the financial condition of the Company or such termination or
appointment would not result in the imposition on the Company of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and the Company has established on its books any
reserve which is required by GAAP with respect thereto.

 

23.12 Effectiveness of Finance Documents

 

  (a) It is or becomes unlawful for any Obligor to perform any of its
obligations under the Finance Documents.

 

  (b) Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.

 

  (c) An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

 

23.13 Cessation of business

An Obligor ceases, or threatens to cease, to carry on business except (other
than the Company) as a result of any disposal allowed under this Agreement.

 

23.14 Repudiation

The Company repudiates a Finance Document or expressly indicates that it intends
to repudiate a Finance Document.

 

23.15 Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor, having an aggregate value of the lower of
€35,000,000 and US$50,000,000 or its equivalent, and is not discharged within 30
days.

 

23.16 Acceleration

 

(a) If an Event of Default described in Clause 23.10 (United States Bankruptcy
Laws) occurs, the Total Commitments will, if not already cancelled under this
Agreement, be immediately and automatically cancelled and all amounts
outstanding under the Finance Documents will immediately and automatically be
due and payable, without the requirement of notice or any other formality.

 

(b) Without prejudice to paragraph (a) above, if an Event of Default is
outstanding, the Facility Agent may, and must if so instructed by the Majority
Lenders, by notice to the Company:

 

  (i) cancel all or any part of the Total Commitments; and/or

 

  (ii) declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (A) immediately due and payable; and/or

 

59



--------------------------------------------------------------------------------

  (B) payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

Any notice given under this Subclause will take effect in accordance with its
terms.

 

24. THE ADMINISTRATIVE PARTIES

 

24.1 Appointment and duties of the Facility Agent

 

(a) Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

(b) Each Finance Party irrevocably authorises the Facility Agent to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) enter into and deliver each Finance Document expressed to be entered into
by the Facility Agent.

 

(c) The Facility Agent has only those duties which are expressly specified in
the Finance Documents. Those duties are solely of a mechanical and
administrative nature.

 

24.2 Appointment and duties of the US$ Swingline Facility Agent

 

(a) Each Finance Party (other than the US$ Swingline Facility Agent) irrevocably
appoints the US$ Swingline Facility Agent to act as its agent under and in
connection with the Finance Documents.

 

(b) Each Finance Party irrevocably authorises the US$ Swingline Facility Agent
to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) enter into and deliver each Finance Document expressed to be entered into
by the US$ Swingline Facility Agent.

 

(c) The US$ Swingline Facility Agent has only those duties which are expressly
specified in the Finance Documents. Those duties are solely of a mechanical and
administrative nature.

 

24.3 Appointment and duties of the EUR Swingline Facility Agent

 

(a) Each Finance Party (other than the EUR Swingline Facility Agent) irrevocably
appoints the EUR Swingline Facility Agent to act as its agent under and in
connection with the Finance Documents.

 

(b) Each Finance Party irrevocably authorises the EUR Swingline Facility Agent
to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) enter into and deliver each Finance Document expressed to be entered into
by the EUR Swingline Facility Agent.

 

60



--------------------------------------------------------------------------------

(c) The EUR Swingline Facility Agent has only those duties which are expressly
specified in the Finance Documents. Those duties are solely of a mechanical and
administrative nature.

 

24.4 Role of the Arrangers

Except as specifically provided in the Finance Documents, no Arranger has any
obligations of any kind to any other Party in connection with any Finance
Document.

 

24.5 No fiduciary duties

 

(a) Nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary for any other Party or any other person; and

 

(b) no Administrative Party need hold in trust any moneys paid to it or
recovered by it for a Party in connection with the Finance Documents or be
liable to account for interest on those moneys.

 

24.6 Individual position of an Administrative Party

 

(a) If it is also a Lender, each Administrative Party has the same rights and
powers under the Finance Documents as any other Lender and may exercise those
rights and powers as though it were not an Administrative Party.

 

(b) Each Administrative Party may:

 

  (i) carry on any business with an Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and

 

  (ii) retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with an Obligor or
its related entities.

 

24.7 Reliance

The Facility Agent may:

 

  (a) rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  (b) rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

  (c) assume, unless the context otherwise requires, that any communication made
by an Obligor is made on behalf of and with the consent and knowledge of each
Obligor;

 

  (d) engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than the Facility Agent); and

 

  (e) act under the Finance Documents through its personnel and agents.

 

24.8 Majority Lenders’ instructions

 

(a)

The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents. Any such instructions given
by the Majority Lenders will be binding on all the Lenders.

 

61



--------------------------------------------------------------------------------

 

In the absence of instructions, the Facility Agent may act as it considers to be
in the best interests of all the Lenders.

 

(b) The Facility Agent may assume that unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.

 

(c) The Facility Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received security satisfactory to it, whether by way of payment in advance
or otherwise, against any liability or loss which it may incur in complying with
the instructions.

 

(d) The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
in connection with any Finance Document.

 

24.9 Responsibility

 

(a) No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document including the Information
Memorandum.

 

(b) No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

 

(c) Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

  (ii) has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

 

24.10 Exclusion of liability

 

(a) The Facility Agent is not liable or responsible to any other Finance Party
for any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 

(b) No Party (other than the relevant Administrative Party) may take any
proceedings against any officers, employees or agents of an Administrative Party
in respect of any claim it might have against that Administrative Party or in
respect of any act or omission of any kind by that officer, employee or agent in
connection with any Finance Document. Any officer, employee or agent of an
Administrative Party may rely on this Subclause and enforce its terms under the
Contracts (Rights of Third Parties) Act 1999.

 

(c) The Facility Agent is not liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Facility Agent if the Facility Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Facility Agent for that purpose.

 

62



--------------------------------------------------------------------------------

(d)    (i)  

Nothing in this Agreement will oblige any Administrative Party to satisfy any
know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

 

  (ii) Each Finance Party confirms to each Administrative Party that it is
solely responsible for any know your customer requirements it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

 

24.11 Default

 

(a) The Facility Agent is not obliged to monitor or enquire whether a Default
has occurred. The Facility Agent is not deemed to have knowledge of the
occurrence of a Default.

 

(b) If the Facility Agent:

 

  (i) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

  (ii) is aware of the non-payment of any principal, interest or fee payable to
a Finance Party (other than the Facility Agent or an Arranger) under this
Agreement,

it must promptly notify the other Finance Parties.

 

24.12 Information

 

(a) The Facility Agent must promptly forward to the person concerned the
original or a copy of any document which is delivered to the Facility Agent by a
Party for that person.

 

(b) Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c) Except as provided above, the Facility Agent has no duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (ii) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from any Obligor.

 

(d) In acting as the Facility Agent, the Facility Agent will be regarded as
acting through its agency division which will be treated as a separate entity
from its other divisions and departments. Any information acquired by the
Facility Agent which, in its opinion, is acquired by another division or
department or otherwise than in its capacity as the Facility Agent may be
treated as confidential by the Facility Agent and will not be treated as
information possessed by the Facility Agent in its capacity as such.

 

(e) The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

63



--------------------------------------------------------------------------------

(f) Each Obligor irrevocably authorises the Facility Agent to disclose to the
other Finance Parties any information which, in its opinion, is received by it
in its capacity as the Facility Agent.

 

24.13 Indemnities

 

(a) Without limiting the liability of any Obligor under the Finance Documents,
each Lender must indemnify the Facility Agent for that Lender’s Pro Rata Share
of any loss or liability incurred by the Facility Agent in acting as the
Facility Agent (unless the Facility Agent has been reimbursed by an Obligor
under a Finance Document), except to the extent that the loss or liability is
caused by the Facility Agent’s gross negligence or wilful misconduct.

 

(b) If a Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving notice to that Party:

 

  (i) deduct from any amount received by it for that Party any amount due to the
Facility Agent from that Party under a Finance Document but unpaid; and

 

  (ii) apply that amount in or towards satisfaction of the owed amount.

That Party will be regarded as having received the amount so deducted.

 

24.14 Compliance

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

24.15 Resignation of an Agent

 

(a) For the purpose of this Clause, Agent means each of the Facility Agent, the
US$ Swingline Facility Agent and the EUR Swingline Facility Agent.

 

(b) Each Agent may resign and appoint any of its Affiliates as a successor Agent
by giving notice to the other Finance Parties and the Company.

 

(c) Alternatively, each Agent may resign by giving notice to the Finance Parties
and the Company, in which case the Majority Lenders may appoint a successor
Agent.

 

(d) If no successor Agent has been appointed under paragraph (b) above within
30 days after notice of resignation was given, each Agent may appoint a
successor Agent.

 

(e) The person(s) appointing a successor Agent must consult with the Company
prior to the appointment.

 

(f) The resignation of an Agent and the appointment of any applicable successor
Agent will both become effective only when that successor Agent notifies all the
Parties that it accepts its appointment.

On giving the notification that successor Agent will succeed to the position of
the applicable Agent and the terms Facility Agent, US$ Swingline Facility Agent
and EUR Swingline Facility Agent (as the case may be) will mean the successor
Facility Agent, the successor US$ Swingline Facility Agent or the successor EUR
Swingline Facility Agent respectively.

 

64



--------------------------------------------------------------------------------

(g) Each retiring Agent must, at its own cost:

 

  (i) make available to the successor Agent those documents and records and
provide any assistance as the successor Agent may reasonably request for the
purposes of performing its functions as the relevant Agent under the Finance
Documents; and

 

  (ii) enter into and deliver to the successor Agent those documents and effect
any registrations as may be required for the transfer or assignment of all of
its rights and benefits under the Finance Documents to the successor Agent.

 

(h) Upon its resignation becoming effective, this Clause will continue to
benefit the retiring Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Agent, and, subject to
paragraph (f) above, it will have no further obligations under any Finance
Document.

 

(i) The Majority Lenders may, by notice to an Agent, require it to resign under
paragraph (b) above.

 

24.16 Relationship with Lenders

 

(a) The Facility Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.

 

(b) The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c) The Facility Agent must keep a record of all the Parties and supply any
other Party with a copy of the record on request. The record will include each
Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

 

24.17 Facility Agent’s management time

If there is an Event of Default which is continuing and if the Facility Agent
requires, any amount payable to the Facility Agent by any Party under any
indemnity or in respect of any costs or expenses incurred by the Facility Agent
under the Finance Documents after the date of this Agreement may include the
cost of using its management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as the Facility Agent may
notify to the relevant Party. This is in addition to any amount in respect of
fees or expenses paid or payable to the Facility Agent under any other term of
the Finance Documents.

 

24.18 Swingline Facility

 

(a) Each Swingline Facility Agent may perform its duties in respect of its
respective Swingline Facility (as applicable) through an Affiliate.

 

(b) Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Swingline Lender must
indemnify the relevant Swingline Facility Agent for its Pro Rata Share of any
liability or loss incurred by that Swingline Facility Agent or its Affiliate
which relates solely to it acting as the Swingline Facility Agent under the
relevant Swingline Facility, except to the extent that the liability or loss is
caused by the Affiliate’s or the relevant Swingline Facility Agent’s gross
negligence or wilful misconduct.

 

65



--------------------------------------------------------------------------------

24.19 Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

25. EVIDENCE AND CALCULATIONS

 

25.1 Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

25.2 Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

25.3 Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

 

26. FEES

 

26.1 Facility Agent’s fee

The Company or the Obligors (other than the Company) must pay to the Facility
Agent for its own account an agency fee in the amount and manner agreed in the
Fee Letter between the Facility Agent and the Original Obligors.

 

26.2 Arrangement fee / participation fee

 

(a) The Company or the Original Obligors (other than the Company) must pay to
the Arrangers for their own account an arrangement fee in the amount and manner
agreed in the Fee Letter between the Arrangers and the Original Obligors.

 

(b) The Company or the Original Obligors (other than the Company) must pay to
the Facility Agent for each Lender a participation fee in the amount and manner
agreed in the Fee Letter between the Arrangers and the Original Obligors.

 

26.3 Commitment fee

 

(a) The Company or Obligors (other than the Company) must pay to the Facility
Agent for each Lender a commitment fee calculated by reference to the table
below:

 

Column 1

Long-term credit ratings of the Company

  

Column 2

Commitment Fee

(per cent. per annum on the

undrawn, uncancelled amount of

each Lender’s Commitment)

Moody’s

  

S&P

   A1 and above    A+ and above    0.05 Lower than A1 but at least A2    Lower
than A+ but at least A    0.06

 

66



--------------------------------------------------------------------------------

Lower than A2 but at least A3    Lower than A but at least A-    0.07

Lower than A3 but at least

Baa1

  

Lower than A- but at least

BBB+

   0.08

Lower than Baa1 but at least

Baa2 and below

  

Lower than BBB+ but at least

BBB and below

   0.125

 

(b) The Company must notify the Facility Agent of any notification to it by a
Rating Agency of a change in its long-term credit rating. If the long-term
credit rating(s) given to the Company by any Rating Agency is such that a
different Commitment Fee is applicable to each long-term credit rating, the
applicable Commitment Fee will be (if the difference between the two long-term
credit ratings is of one level) the highest of the Commitment Fee applicable to
the relevant two long-term credit ratings as set out in the table in paragraph
(a) above.

 

(c) In the event that the long-term credit ratings given to the Company by any
Rating Agency are different by more than one long-term credit rating, the
applicable Commitment Fee will be the Commitment Fee corresponding to the
long-term credit rating immediately below the higher of the two long-term credit
ratings.

 

(d) Accrued commitment fee is payable quarterly in arrear and calculated on a
360 day basis. Accrued commitment fee is also payable to the Facility Agent for
a Lender on the date its Commitment is cancelled in full.

 

26.4 Utilisation fee

 

(a) There shall be no utilisation fee payable to the Facility Agent for each day
on which the aggregate amount of the Loans is equal to or less than 50 per cent.
of the Total Commitments.

 

(b) The Company or the Obligors (other than the Company) must pay to the
Facility Agent for each Lender a utilisation fee computed at the rate of, for
each day on which the aggregate amount of the Loans exceeds 50 per cent. of the
Total Commitments, 0.07 per cent. per annum.

 

(c) Utilisation fee is payable on the amount of each Lender’s share in the
Loans.

 

(d) Accrued utilisation fee is payable quarterly in arrear and calculated on a
360 day basis on each day on the amount of the Loans outstanding. Accrued
utilisation fee is also payable to the Facility Agent for a Lender on the date
that its Commitment is cancelled and its share in the Loans prepaid or repaid in
full.

 

27. INDEMNITIES AND BREAK COSTS

 

27.1 Currency indemnity

 

(a) The Company must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 

  (i) that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

67



--------------------------------------------------------------------------------

(b) Unless otherwise required by law, each Obligor waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

27.2 Other indemnities

 

(a) The Company must indemnify each Finance Party against any loss, penalty or
liability which that Finance Party incurs as a consequence of:

 

  (i) the occurrence of any Event of Default;

 

  (ii) any failure by an Obligor to pay any amount due under a Finance Document
on its due date, including any resulting from any distribution or redistribution
of any amount among the Lenders under this Agreement;

 

  (iii) (other than by reason of negligence or default by that Finance Party) a
Loan not being made after a Request has been delivered for that Loan; or

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with this
Agreement.

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.

 

(b) The Company must indemnify the Facility Agent against any loss, penalty or
liability incurred by the Facility Agent as a result of:

 

  (i) investigating any event which the Facility Agent reasonably believes to be
a Default; or

 

  (ii) acting or relying on any notice which the Facility Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

27.3 Break Costs

 

(a) Each Borrower must pay to each Lender its Break Costs if a Loan or an
overdue amount is repaid or prepaid otherwise than on the last day of any Term
applicable to it.

 

(b) Break Costs are the amount (if any) determined by the relevant Lender by
which:

 

  (i) the interest (other than any Margin) which that Lender would have received
for the period from the date of receipt of any part of its share in a Loan or an
overdue amount to the last day of the applicable Term for that Loan or overdue
amount if the principal or overdue amount received had been paid on the last day
of that Term;

exceeds

 

  (ii) the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Term.

 

(c) Each Lender must supply to the Facility Agent for the relevant Borrower
details of the amount of any Break Costs claimed by it under this Subclause.

 

68



--------------------------------------------------------------------------------

28. EXPENSES

 

28.1 Initial costs

The Company must pay on demand to each Administrative Party the amount of all
reasonable costs and expenses (including legal fees) reasonably incurred by it
in connection with the negotiation, preparation, printing, entry into and
syndication of the Finance Documents.

 

28.2 Subsequent costs

The Company must pay to the Facility Agent the amount of all reasonable costs
and expenses (including legal fees) reasonably incurred by it in connection
with:

 

  (a) the negotiation, preparation, printing and entry into of any Finance
Document (other than a Transfer Certificate) entered into after the date of this
Agreement; and

 

  (b) any amendment, waiver or consent requested by or on behalf of an Obligor
or specifically allowed by a Finance Document.

 

28.3 Enforcement costs

The Company must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.

 

29. AMENDMENTS AND WAIVERS

 

29.1 Procedure

 

(a) Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

 

(b) The Facility Agent must promptly notify the other Parties of any amendment
or waiver effected by it under paragraph (a) above. Any such amendment or waiver
is binding on all the Parties.

 

(c) Each Obligor agrees to any amendment or waiver allowed by this Clause which
is agreed to by the Company. This includes any amendment or waiver which would,
but for this paragraph, require the consent of a guarantor if the guarantee
under the Finance Documents is to remain in full force and effect.

 

29.2 Exceptions

 

(a) An amendment or waiver which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (ii) an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

  (iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 

  (iv) an increase in, or an extension of, a Commitment or the Total
Commitments;

 

69



--------------------------------------------------------------------------------

  (v) a release of an Obligor other than in accordance with the terms of this
Agreement;

 

  (vi) a term of a Finance Document which expressly requires the consent of each
Lender;

 

  (vii) Clause 2.3 (Nature of a Finance Party’s rights and obligations);

 

  (viii) Clause 17.7 (Partial payments);

 

  (ix) Clause 33.3 (Exceptions);

 

  (x) the reduction or limitation of the obligations of the Company under
Clause 18 (Guarantee and indemnity) or the release of the Company or the
limitation of the Company’s liability with respect to the obligations owing to
any Finance Party;

 

  (xi) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents; or

 

  (xii) this Clause,

may only be made with the consent of all the Lenders.

 

(b) An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

(c) A Fee Letter may be amended or waived with the agreement of the
Administrative Party that is a party to that Fee Letter and the Company.

 

29.3 Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

29.4 Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of its rights under the general law; and

 

  (c) may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

30. CHANGES TO THE PARTIES

 

30.1 Assignments and transfers by Obligors

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

70



--------------------------------------------------------------------------------

30.2 Assignments and transfers by Lenders

Subject to the following provisions of this Clause, a Lender (the Existing
Lender) may at any time:

 

  (a) assign any of its rights; or

 

  (b) transfer by way of novation any of its rights or obligations under this
Agreement,

to any other bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the New
Lender), it being understood that no Borrower and no Affiliate of a Borrower may
become a New Lender.

 

30.3 Conditions to assignment and transfer – consents

 

(a) The consent of the Company is required for any assignment or transfer unless
the New Lender is another Lender or an Affiliate of a Lender or an Event of
Default is outstanding. The consent of the Company (if required) must not be
unreasonably withheld or delayed. The Company will be deemed to have given its
consent five Business Days after the Company is given notice of the request
unless it is expressly refused by the Company within that time.

 

(b) The Company may not withhold its consent solely because the assignment or
transfer might increase the Mandatory Cost.

 

(c) The parties to each such assignment or transfer must execute and deliver to
the Facility Agent, for its acceptance and recording in the Register (as defined
in Clause 30.4 (Other conditions to assignment or transfer)), a Transfer
Certificate.

 

30.4 Other conditions to assignment or transfer

 

(a) Unless the Company and the Facility Agent otherwise agree, a transfer of
part of a Commitment or part of its rights and obligations under this Agreement
by the Existing Lender must be in a minimum amount of US$10,000,000 or its
equivalent and shall be an integral multiple of US$1,000,000 or its equivalent.

 

(b) The Facility Agent shall maintain a copy of each Transfer Certificate
delivered to and accepted by it and a register of the names and addresses of the
Lenders and their respective commitments and principal amount of the Loans owing
to each Lender from time to time (the Register). The entries in the Register
shall be conclusive and binding for all purposes, absent of any manifest error,
and the Obligors, the Facility Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Obligors or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(c) The Facility Agent is not obliged to enter into a Transfer Certificate or
otherwise give effect to an assignment or transfer until it has completed all
know your customer requirements to its satisfaction. The Facility Agent must
promptly notify the Existing Lender and the New Lender if there are any such
requirements.

 

(d) If the consent of the Company is required for any assignment or transfer
(irrespective of whether it may be unreasonably withheld or not), the Facility
Agent is not obliged to enter into a Transfer Certificate if the Company
withholds its consent.

 

71



--------------------------------------------------------------------------------

(e) Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €2,000.

 

(f) Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

30.5 Procedure for assignment of rights

An assignment of rights will only be effective on receipt by the Facility Agent
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will, in relation to the assigned
rights, assume obligations to the other Finance Parties equivalent to those it
would have been under if it had been an Original Lender.

 

30.6 Procedure for transfer using a Transfer Certificate

 

(a) In this Subclause:

Transfer Date means, in relation to a transfer, the later of:

 

  (i) the proposed Transfer Date specified in that Transfer Certificate; and

 

  (ii) the date on which the Facility Agent executes that Transfer Certificate.

 

(b) A transfer of rights or obligations using a Transfer Certificate will be
effective if:

 

  (i) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and

 

  (ii) the Facility Agent enters into it.

 

(c) On the Transfer Date:

 

  (i) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender;

 

  (ii) the Existing Lender will be released from those obligations and cease to
have those rights; and

 

  (iii) the New Lender will become a Lender under this Agreement and be bound by
the terms of this Agreement as Lender.

 

(d) The Facility Agent must enter into a Transfer Certificate delivered to it
and which appears on its face to be in order as soon as reasonably practicable
and, as soon as reasonably practicable after it has entered into a Transfer
Certificate, send a copy of that Transfer Certificate to the Company.

 

(e) Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to enter into and deliver any duly completed
Transfer Certificate on its behalf.

 

30.7 Limitation of responsibility of Existing Lender

 

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

72



--------------------------------------------------------------------------------

  (i) the financial condition of an Obligor; or

 

  (ii) the legality, validity, effectiveness, enforceability, adequacy,
accuracy, completeness or performance of:

 

  (A) any Finance Document or any other document;

 

  (B) any statement or information (whether written or oral) made in or supplied
in connection with any Finance Document; or

 

  (C) any observance by any Obligor of its obligations under any Finance
Document or any other document,

and any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

  (ii) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document.

 

(c) Nothing in any Finance Document requires an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under any Finance Document or
otherwise.

 

30.8 Costs resulting from change of Lender or Facility Office

If:

 

  (a) a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to pay a Tax Payment or an
Increased Cost,

then the Obligor need only pay that Tax Payment or Increased Cost to the same
extent that it would have been obliged to if no assignment, transfer or change
had occurred.

 

30.9 Additional Borrowers

 

(a) Subject to compliance with any applicable know your customer requirements,
the Company may request that any of its wholly owned European Subsidiaries which
is not a Dormant Subsidiary and which is not incorporated in France becomes a
Borrower. That Subsidiary shall become an Additional Borrower if:

 

73



--------------------------------------------------------------------------------

  (i) it is incorporated in the same jurisdiction as an existing Borrower or in
the Netherlands or otherwise if all the Lenders approve the accession of that
Subsidiary as an Additional Borrower;

 

  (ii) it represents to each Finance Party on each Accession Date that all
amounts payable by it under the Finance Documents may be made free and clear of
and without any Tax Deduction or, if a Tax Deduction is required to be paid:

 

  (A) it undertakes that such amounts shall be increased as may be necessary so
that the amount payable is equal to the amount had no such Tax Deduction been
made; and

 

  (B) it agrees that any right of prepayment and cancellation in accordance with
Clause 10.6 (Right of repayment and cancellation of a single Lender) resulting
from such Tax Deduction shall not be applicable;

 

  (iii) the Company and that Subsidiary deliver to the Facility Agent a duly
completed and executed Accession Agreement;

 

  (iv) the Company confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

  (v) the Facility Agent has received all of the documents and other evidence
listed in Part 3 of Schedule 2 (Conditions Precedent) in relation to that
Additional Borrower, each in form and substance satisfactory to the Facility
Agent.

 

(b) The Facility Agent shall notify the Company and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part 3 of Schedule 2 (Conditions
Precedent).

 

(c) Delivery of an Accession Agreement, entered into by the relevant Subsidiary
and the Company, to the Facility Agent constitutes confirmation by that
Subsidiary and the Company that the Repeating Representations are then correct.

 

30.10 Resignation of a Borrower (other than the Company)

 

(a) The Company may request that a Borrower (other than the Company) ceases to
be a Borrower by giving to the Facility Agent a duly completed Resignation
Request.

 

(b) The Facility Agent must accept a Resignation Request and notify the Company
and the Lenders of its acceptance, unless:

 

  (i) it is aware that a Default is outstanding or would result from the
acceptance of the Resignation Request; or

 

  (ii) any amount owed by that Borrower under this Agreement is still
outstanding.

 

(c) The Borrower will cease to be a Borrower when the Facility Agent gives the
notification referred to in paragraph (b) above.

A Borrower (other than the Company) may also cease to be a Borrower in any other
manner approved by the Majority Lenders.

 

74



--------------------------------------------------------------------------------

30.11 Changes to the Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

30.12 Affiliates of Lenders

 

(a) Each Lender may fulfil its obligations in respect of any Loan through an
Affiliate if:

 

  (i) the relevant Affiliate is specified in this Agreement as a Lender or
becomes a Lender by means of a Transfer Certificate in accordance with this
Agreement; and

 

  (ii) the Loans in which that Affiliate will participate are specified in this
Agreement or in a notice given by that Lender to the Facility Agent and the
Company.

In this event, the Lender and the Affiliate will participate in Loans in the
manner provided for in sub-paragraph (ii) above.

 

(b) If paragraph (a) above applies, the Lender and its Affiliate will be treated
as having a single Commitment and a single vote, but, for all other purposes,
will be treated as separate Lenders.

 

30.13 Federal Reserve Bank

Notwithstanding any other provisions in this Agreement, any Lender may at any
time create a security interest in all or any portion of its rights under this
Agreement in favour of any Federal Reserve Bank in accordance with Regulation A
of the Board.

 

31. DISCLOSURE OF INFORMATION

 

(a) Each Finance Party must keep confidential any information supplied to it by
or on behalf of any Obligor in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information:

 

  (i) which is publicly available, other than as a result of a breach by that
Finance Party of this Clause;

 

  (ii) in connection with any legal or arbitration proceedings;

 

  (iii) if required to do so under any law or regulation;

 

  (iv) to a governmental, banking, taxation or other regulatory authority;

 

  (v) to its professional advisers;

 

  (vi) to any rating agency;

 

  (vii) to the extent allowed under paragraph (b) below;

 

  (viii) to another Obligor or any other member of the Group; or

 

  (ix) with the agreement of the relevant Obligor.

 

75



--------------------------------------------------------------------------------

(b) A Finance Party may disclose to an Affiliate or any person (a third party)
with (or through) whom that Finance Party enters into (or may enter into) any
kind of transfer, participation or hedge agreement in relation to this Agreement
or any other transaction under which payments are to be made by reference to
this Agreement or any Obligor:

 

  (i) a copy of any Finance Document; and

 

  (ii) any information which that Finance Party has acquired under or in
connection with any Finance Document.

However, before a third party may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) above.

 

(c) The Parties acknowledge that each Obligor may disclose the material terms
(except, for the avoidance of doubt, any details relating to the fees payable
under Clause 26.1 (Facility Agent’s fee) and Clause 26.2 (Arrangement fee /
participation fee) of this Agreement) of this Agreement in any prospectus,
offering memorandum, registration statement, or other disclosure document in
connection with an Obligor’s long term debt offerings. To the extent required by
law or regulation, the Company may file this Agreement as an exhibit to its
public filings with the U.S. Securities and Exchange Commission.

 

(d) This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 

32. SET-OFF

A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

 

33. PRO RATA SHARING

 

33.1 Redistribution

If a Finance Party (the recovering Finance Party) receives or recovers any
amount from an Obligor other than in accordance with this Agreement (a recovery)
and applies that amount to a payment due under a Finance Document, then:

 

  (a) the recovering Finance Party must, within three Business Days, supply
details of the recovery to the Facility Agent;

 

  (b) the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent in accordance with this
Agreement without taking account of any Tax which would be imposed on the
Facility Agent in relation to a recovery or distribution; and

 

  (c) the recovering Finance Party must pay to the Facility Agent an amount
equal to the excess (the redistribution).

 

76



--------------------------------------------------------------------------------

33.2 Effect of redistribution

 

(a) The Facility Agent must treat a redistribution as if it were a payment by
the relevant Obligor under this Agreement and distribute it among the Finance
Parties, other than the recovering Finance Party, accordingly.

 

(b) When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Finance Party will be subrogated to the rights of the Finance Parties
which have shared in that redistribution.

 

(c) If and to the extent that the recovering Finance Party is not able to rely
on any rights of subrogation under paragraph (b) above, the relevant Obligor
will owe the recovering Finance Party a debt which is equal to the
redistribution, immediately payable and of the type originally discharged.

 

(d) If:

 

  (i) a recovering Finance Party must subsequently return a recovery, or an
amount measured by reference to a recovery, to an Obligor; and

 

  (ii) the recovering Finance Party has paid a redistribution in relation to
that recovery,

each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution. In this event, the subrogation in paragraph (b) above will
operate in reverse to the extent of the reimbursement.

 

33.3 Exceptions

Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

 

  (a) it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or

 

  (b) it would be sharing with another Finance Party any amount which the
recovering Finance Party has received or recovered as a result of legal or
arbitration proceedings, where:

 

  (i) the recovering Finance Party notified the Facility Agent of those
proceedings; and

 

  (ii) the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

34. SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
term of the Finance Documents; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of the Finance Documents.

 

77



--------------------------------------------------------------------------------

35. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

36. NOTICES

 

36.1 In writing

 

(a) Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given in person, by post or fax, or by
email or other electronic communication.

 

(b) For the purpose of the Finance Documents, an email or electronic
communication will be treated as being in writing.

 

(c) Unless it is agreed to the contrary, any consent or agreement required under
a Finance Document must be given in writing.

 

36.2 Contact details

 

(a) Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

(b) The contact details of the Company for this purpose are:

 

Address:   

One PPG Place

Pittsburgh

Pennsylvania 15272

Fax number:    00 1 412 434 4416 E-mail:    mcawley@ppg.com / kevardsson@ppg.com
Attention:    Treasurer

 

(c) The contact details of the Facility Agent for this purpose are:

 

Address:   

480 Washington Boulevard

Jersey City

New Jersey 07310

United States of America

Fax number:    00 1 201 839 8119 E-mail:    tamiko.mciver@sgcib.com Attention:
   Tamiko McIver

 

(d) The contact details of the US$ Swingline Facility Agent for this purpose
are:

 

Address:   

480 Washington Boulevard

Jersey City

New Jersey 07310

United States of America

Fax number:    00 1 201 839 8119 E-mail:    tamiko.mciver@sgcib.com Attention:
   Tamiko McIver

 

78



--------------------------------------------------------------------------------

(e) The contact details of the EUR Swingline Facility Agent for this purpose
are:

 

Address:   

Tour Société Générale

17 Cours Valmy

92972 Paris

La Defense Cedex

France

Fax number:    00 33 1 42 14 09 45 E-mail:    christine.lafon-hemon@sgcib.com /
philippe.schmitt@sgcib.com / marcio.pereira@sgcib.com Attention:    Christine
Lafon-Hemon / Philipppe Schmitt / Marcio Péreira

 

(f) Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

 

(g) Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

36.3 Effectiveness

 

(a) Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

  (i) if delivered in person, at the time of delivery;

 

  (ii) if posted, five days after being deposited in the post, postage prepaid,
in a correctly addressed envelope;

 

  (iii) if by fax, when received in legible form; and

 

  (iv) if by e-mail or any other electronic communication, when received in
legible form.

 

(b) A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

(c) A communication to the Facility Agent will only be effective on actual
receipt by it.

 

36.4 Obligors

 

(a) All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

(b) All communications under the Finance Documents to an Obligor (other than the
Company) must be sent through the Company.

 

(c) Each Obligor (other than the Company) irrevocably appoints the Company to
act as its agent:

 

  (i) to give and receive all communications under the Finance Documents;

 

  (ii) to supply all information concerning itself to any Finance Party; and

 

  (iii) to sign all documents under or in connection with the Finance Documents.

 

79



--------------------------------------------------------------------------------

(d) Any communication given to the Company in connection with a Finance Document
will be deemed to have been given also to the other Obligors.

 

(e) Each Finance Party may assume that any communication made by the Company is
made with the consent of each other Obligor.

 

36.5 Use of websites

 

(a) Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 

  (i) the Facility Agent and the Lender agree;

 

  (ii) the Company and the Facility Agent designate an electronic website for
this purpose;

 

  (iii) the Company notifies the Facility Agent of the address of and password
for the website; and

 

  (iv) the information posted is in a format agreed between the Company and the
Facility Agent.

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(b) Notwithstanding the above, the Company must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 

  (i) any Lender not agreeing to receive information via the website; and

 

  (ii) within 10 Business Days of request any other Lender, if that Lender so
requests.

 

(c) The Company must, promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 

  (i) the website cannot be accessed;

 

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

If the circumstances in sub-paragraphs (i) or (ii) above occur, the Company must
supply any information required under this Agreement in paper form until the
Facility Agent is satisfied that the circumstances giving rise to the
notification are no longer continuing.

 

37. LANGUAGE

 

(a) Any notice given in connection with a Finance Document must be in English.

 

(b) Any other document provided in connection with a Finance Document must be:

 

  (i) in English; or

 

80



--------------------------------------------------------------------------------

  (ii) (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

38. GOVERNING LAW

This Agreement is governed by English law.

 

39. ENFORCEMENT

 

39.1 Jurisdiction

 

(a) The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.

 

(b) Notwithstanding paragraph (a) above, any New York State court or Federal
court sitting in the City and County of New York also has jurisdiction to settle
any dispute in connection with any Finance Document and, for the benefit of the
Finance Parties, each Obligor submits to the jurisdiction of those courts.

 

(c) The English and New York courts are the most appropriate and convenient
courts to settle any such dispute and each Obligor waives objection to those
courts on the grounds of inconvenient forum or otherwise in relation to
proceedings in connection with any Finance Document.

 

(d) This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

 

  (i) proceedings in any other court; and

 

  (ii) concurrent proceedings in any number of jurisdictions.

 

(e) References in this Clause to a dispute in connection with a Finance Document
includes any dispute as to the existence, validity or termination of that
Finance Document.

 

39.2 Service of process

 

(a) Each Obligor not incorporated in England and Wales irrevocably appoints PPG
Industries (UK) Limited, P.O. Box 162, Needham Road, Stowmarket, Suffolk IP14
2ZR, England, as its agent under the Finance Documents for service of process in
any proceedings before the English courts in connection with any Finance
Document.

 

(b) Each Obligor not incorporated in New York State irrevocably appoints
Corporation Service Company, 80 State Street, Albany, New York 12207-2543,
United States, as its agent for service of process in any proceedings before any
New York State courts in connection with any Finance Document.

 

(c) If any person appointed as process agent under this Clause is unable for any
reason to so act, the Company (on behalf of all the Obligors) must immediately
(and in any event within 5 days of the event taking place) appoint another agent
on terms acceptable to the Facility Agent. Failing this, the Facility Agent may
appoint another process agent for this purpose.

 

(d) Each Obligor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

 

81



--------------------------------------------------------------------------------

(e) This Clause does not affect any other method of service allowed by law.

 

39.3 Waiver of immunity

Each Obligor irrevocably and unconditionally:

 

  (a) agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

 

  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and

 

  (c) waives all rights of immunity in respect of it or its assets.

 

39.4 Waiver of trial by jury

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.

 

39.5 USA Patriot Act

Each Finance Party that is subject to the requirements of the USA Patriot Act
hereby notifies each Obligor that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Finance Party to identify
the Obligors in accordance with the USA Patriot Act. Each Obligor agrees that it
will provide each Finance Party with such information as it may request in order
for such Finance Party to satisfy the requirements of the USA Patriot Act.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

82



--------------------------------------------------------------------------------

SCHEDULE 1

ORIGINAL PARTIES

 

Name of Original Borrowers

  

Jurisdiction of Incorporation

  

Registration number
(or equivalent, if any)

PPG Industries, Inc.

   Pennsylvania    N/A

PPG Ireland International Financial Company Limited

   Ireland    296119

PPG Industries Securities, Inc.

   Delaware    N/A

 

83



--------------------------------------------------------------------------------

Name of Original Lenders

   Revolving Credit Commitments
(€)

BNP Paribas

     57,000,000

Société Générale

     57,000,000

ABN Amro Bank N.V.

     44,500,000

Bank of America, N.A.

     44,500,000

Banco Santander, S.A., New York Branch

     44,500,000

Calyon New York Branch

     44,500,000

ING Bank N.V., Dublin Branch

     44,500,000

Intesa Sanpaolo SpA

     44,500,000

PNC Bank, National Association

     44,500,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

     44,500,000

Citibank, N.A.

     30,000,000

Deutsche Bank AG London

     30,000,000

HSBC Bank USA, National Association

     30,000,000

Morgan Stanley Bank

     30,000,000

The Bank of New York

     30,000,000

Wachovia Bank National Association

     30,000,000       

Total Revolving Credit Commitments

   € 650,000,000       

 

84



--------------------------------------------------------------------------------

Name of US$ Swingline Lenders

   US$ Swingline Commitments
(US$)

BNP Paribas

     16,000,000

Société Générale

     16,000,000

Bank of America, N.A.

     12,500,000

PNC Bank, National Association

     12,500,000

Intesa Sanpaolo SpA

     10,000,000

Deutsche Bank AG London

     8,250,000

HSBC Bank USA, National Association

     8,250,000

Morgan Stanley Bank

     8,250,000

The Bank of New York

     8,250,000       

Total US$ Swingline Commitments

   US$ 100,000,000       

 

85



--------------------------------------------------------------------------------

Name of EUR Swingline Lenders

   EUR Swingline Commitments
(€)

BNP Paribas

     24,750,000

Société Générale

     24,750,000

Bank of America, N.A.

     15,000,000

Deutsche Bank AG London

     12,750,000

Morgan Stanley Bank

     12,750,000

Intesa Sanpaolo SpA

     10,000,000           € 100,000,000       

 

86



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT DOCUMENTS

PART 1

TO BE DELIVERED BEFORE SIGNING OF THE AGREEMENT

Corporate documentation

 

1. A copy of the constitutional documents of each Original Obligor.

 

2. A copy of a resolution of the board of directors (or equivalent) of each
Original Obligor approving the terms of, and the transactions contemplated by,
this Agreement.

 

3. A specimen of the signature of each person authorised on behalf of an
Original Obligor to enter into or witness the entry into of any Finance Document
or to sign or send any document or notice in connection with any Finance
Document.

 

4. A certificate of an authorised signatory of the Company:

 

  (a) confirming that each of the Obligors are members of the same group of
companies consisting of a holding company and its subsidiaries within the
meaning of and for the purposes of section 155 of the Companies Act 1963 of
Ireland and section 35 of the Companies Act 1990 of Ireland;

 

  (b) confirming that utilising the Total Commitments would not breach any
applicable borrowing limit or guarantee limit binding on any Original Obligor;
and

 

  (c) certifying that each copy document specified in Part 1 of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of the Agreement.

 

5. Evidence that the agent of the Original Obligors under the Finance Documents
for service of process in England and New York has accepted its appointment.

 

6. The Fee Letters.

 

87



--------------------------------------------------------------------------------

PART 2

TO BE DELIVERED BEFORE THE FIRST REQUEST

Legal opinions

 

1. A legal opinion of Kirkpatrick & Lockhart Preston Gates Ellis LLP, legal
advisers in New York to the Original Obligors, addressed to the Finance Parties.

 

2. An in-house legal opinion of the General Counsel of the Company addressed to
the Finance Parties.

 

3. A legal opinion of McCann FitzGerald Solicitors, legal advisers in Ireland to
the Arrangers and the Facility Agent, addressed to the Finance Parties.

 

4. A legal opinion of Allen & Overy LLP, Paris, legal advisers in England and
Wales to the Arrangers and the Facility Agent, addressed to the Finance Parties.

Other documents and evidence

 

5. The Original Financial Statements and, if available, the latest audited
financial statements of each Original Obligor (other than the Company).

 

6. Evidence that all fees and expenses then due and payable from the Company
under this Agreement have been or will be paid by the first Utilisation Date.

 

7. A certificate of an authorised signatory of the Company certifying:

 

  (a) that each copy document specified in paragraphs 1 and 2 of Part 1 of this
Schedule is correct, complete and in full force and effect as at a date no
earlier than the date of the first Request; and

 

  (b) in respect of paragraph 6 of Part 2 of this Schedule, that each copy
document is a correct and complete copy as at a date no earlier than the date of
the first Request.

 

8. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

 

88



--------------------------------------------------------------------------------

PART 3

FOR AN ADDITIONAL BORROWER

Corporate documentation

 

1. An Accession Agreement, duly entered into by the Company and the Additional
Borrower.

 

2. A copy of the constitutional documents of the Additional Borrower.

 

3. A copy of a resolution of the board of directors of the Additional Borrower
approving the terms of, and the transactions contemplated by, the Accession
Agreement.

 

4. If applicable, a copy of a resolution signed by all the holders of the issued
shares in the Additional Borrower, approving the terms of, and the transactions
contemplated by, the Accession Agreement to which the Additional Borrower
becomes a party.

 

5. A copy of a resolution of a supervisory board, if any, of the Additional
Borrower approving the terms of, and the transactions contemplated by, the
Accession Agreement to which the Additional Borrower becomes a party.

 

6. Any other necessary action to authorise the Additional Borrower becoming a
party to the Accession Agreement.

 

7. A specimen of the signature of each person authorised on behalf of the
Additional Borrower to enter into or witness the entry into of any Finance
Document or to sign or send any document or notice in connection with any
Finance Document.

 

8. A certificate of an authorised signatory of the Additional Borrower
certifying that each copy document specified in Part 3 of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Agreement.

 

9. If available or if required by law, a copy of the latest audited accounts of
the Additional Borrower.

 

10. Evidence that the agent of the Additional Borrower under the Finance
Documents for service of process in England and New York has accepted its
appointment.

 

11. In the case of any Additional Borrower incorporated in Ireland, a
certificate of an authorised signatory of the Company confirming that the
Additional Borrower and each other Obligor are members of the same group of
companies consisting of a holding company and its subsidiaries within the
meaning of and for the purposes of section 155 of the Companies Act 1963 of
Ireland and section 35 of the Companies Act 1990 of Ireland.

Legal opinions

 

12. If the Additional Borrower is incorporated in a jurisdiction other than
England and Wales, a legal opinion from legal advisers in that jurisdiction,
addressed to the Finance Parties.

 

13. A legal opinion of Allen & Overy LLP, Paris, legal advisers in England and
Wales to the Facility Agent, addressed to the Finance Parties.

 

89



--------------------------------------------------------------------------------

Other documents and evidence

 

14. Evidence that all expenses due and payable from the Company under this
Agreement in respect of the Accession Agreement have been paid.

 

15. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Accession Agreement or for the validity and enforceability
of any Finance Document.

 

90



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF REQUEST

 

To:    SOCIÉTÉ GÉNÉRALE as Facility Agent From:    [                    ] Date:
   [                    ]

PPG INDUSTRIES, INC.-€650,000,000 Credit Agreement dated [            ] 2007
(the Agreement)

 

1. We refer to the Agreement. This is a Request.

 

2.

We wish to borrow a [Revolving Credit Loan/US$ Swingline Loan/EUR Swingline
Loan]1 on the following terms:

 

  (a) Borrower: [                                        ];

 

  (b) Utilisation Date: [                    ];

 

  (c) Amount/currency: [            ];

 

  (d) Term: [                                        ].

 

3. Our payment instructions are: [                                        ].

 

4. We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5. This Request is irrevocable.

By:

[                                         ]

 

1

Delete as applicable.

 

91



--------------------------------------------------------------------------------

SCHEDULE 4

CALCULATION OF THE MANDATORY COST

 

1. General

 

(a) The Mandatory Cost is to compensate a Lender for the cost of compliance with
the requirements of:

 

  (i) the Bank of England and/or the Financial Services Authority (or, in either
case, any other authority which replaces any of its functions); or

 

  (ii) the European Central Bank; or

 

  (iii) the Board.

 

(b) The Mandatory Cost is expressed as a percentage rate per annum.

 

(c) The Mandatory Cost is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Facility Agent in accordance with this Schedule on the
first day of a Term (or as soon as possible after then).

 

(d) The Facility Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 

(e) Any determination by the Facility Agent pursuant to this Schedule will be,
in the absence of manifest error, conclusive and binding on all the Parties.

 

2. For a Lender lending from a Facility Office in the UK

 

(a) The relevant rate for a Lender lending from a Facility Office in the UK is
calculated in accordance with the following formulae:

for a Loan in Sterling:

 

AB + C(B – D) + E x 0.01

   per cent. per annum

          100 – (A + C)

  

for any other Loan:

 

E x 0.01    per cent. per annum

   300

  

where on the day of application of the formula:

 

  A is the percentage of that Lender’s eligible liabilities (in excess of any
stated minimum) which the Bank of England requires it to hold on a
non-interest-bearing deposit account in accordance with its cash ratio
requirements;

 

  B is the percentage rate of LIBOR for the relevant Term;

 

  C is the percentage (if any) of that Lender’s eligible liabilities which the
Bank of England requires it to place as an interest-bearing special deposit;

 

92



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England on interest
bearing special deposits; and

 

  E is calculated by the Facility Agent as being the average of the rates of
charge under the fees rules supplied by the Reference Banks to the Facility
Agent under paragraph (d) below and expressed in pounds per £1 million.

 

(b) For the purposes of this paragraph 2:

 

  (i) eligible liabilities and special deposit(s) have the meanings given to
them at the time of application of the formula pursuant to the Bank of England
Act 1998 or (as appropriate) by the Bank of England;

 

  (ii) fees rules means the then current rules on periodic fees in the
Supervision Manual of the FSA Handbook or any other law or regulation as may
then be in force for the payment of fees for the acceptance of deposits;

 

  (iii) fee tariffs means the fee tariffs specified in the fees rules under
fee-block Category A1 (Deposit acceptors) (ignoring any minimum fee or zero
rated fee required pursuant to the fees rules but applying any applicable
discount rate); and

 

  (iv) tariff base has the meaning given to it in, and will be calculated in
accordance with, the fees rules.

 

(c)   (i)   In the application of the formulae, A, B, C and D are included as
figures and not as percentages, e.g. if A = 0.5% and B = 15%, AB is calculated
as 0.5 x 15. A negative result obtained by subtracting D from B is taken as
zero.   (ii)   Each rate calculated in accordance with a formula is, if
necessary, rounded upward to four decimal places.

 

(d) If requested by the Facility Agent, each Reference Bank must, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority under the fees rules for that financial year of the
Financial Services Authority (calculated by that Reference Bank as being the
average of the fee tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1 million of the tariff base of that
Reference Bank.

 

(e) Each Lender must supply to the Facility Agent the information required by it
to make a calculation of the rate for that Lender. In particular, each Lender
must supply the following information on or prior to the date on which it
becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (ii) any other information that the Facility Agent reasonably requires for
that purpose.

Each Lender must promptly notify the Facility Agent of any change to the
information supplied to it under this paragraph.

 

(f) The percentages of each Lender for the purposes of A and C above and the
rates of charge of each Reference Bank for the purpose of E above are determined
by the Facility Agent based upon the information supplied to it under paragraphs
(d) and (e) above. Unless a Lender notifies the Facility Agent to the contrary,
the Facility Agent may assume that the Lender’s obligations in respect of cash
ratio deposits and special deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a Facility Office in the UK

 

93



--------------------------------------------------------------------------------

(g) The Facility Agent has no liability to any Party if its calculation over or
under compensates any Lender. The Facility Agent is entitled to assume that the
information provided by any Lender or Reference Bank under this Schedule is true
and correct in all respects.

 

3. For a Lender lending from a Facility Office in a Participating Member State

 

(a) The relevant rate for a Lender lending from a Facility Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Facility Agent. This percentage rate per annum must be certified
by that Lender in its notice to the Facility Agent as its reasonable
determination of the cost (expressed as a percentage of that Lender’s share in
all Loans made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Facility Office.

 

(b) If a Lender fails to specify a rate under paragraph (a) above, the Facility
Agent will assume that the Lender has not incurred any such cost.

 

4. United States

 

(a) For a US Lender, the relevant rate is Adjusted LIBOR.

 

(b) For the purposes of this paragraph:

Adjusted LIBOR means, for any Term, an interest rate per annum equal to LIBOR
for that Term multiplied by the Statutory Reserve Rate for that Term.

Adjusted LIBOR Loan means a Loan:

 

  (a) made or participated in by a US Lender; and

 

  (b) bearing interest at a rate determined with reference to Adjusted LIBOR.

Statutory Reserve Rate means, for any day or any Term, a fraction (expressed as
a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
on that day (or if with respect to a Term, the arithmetic mean of the aggregates
for the days in the Term) established by the Board (including those imposed by
Regulation D of the Board as well as any marginal, special, emergency or
supplemental reserves) expressed as a decimal, to which any US Lender is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). For the purposes of this definition, Adjusted LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
the reserve requirements established by the Board without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under Regulation D or any comparable regulation.

US Lender means a Lender that is a depositary institution organised under the
laws of the United States or a United States branch or agency of a foreign bank.

 

5. Changes

 

(a) The Facility Agent may, after consultation with the Company and the Lenders,
determine and notify all the Parties of any amendment to this Schedule which is
required to reflect:

 

  (i) any change in law or regulation; or

 

94



--------------------------------------------------------------------------------

  (ii) any requirement imposed by the Bank of England, the Financial Services
Authority, the European Central Bank or the Board (or, in any case, any
successor authority).

 

(b) If the Facility Agent, after consultation with the Company, determines that
the Mandatory Cost for a Lender lending from a Facility Office in the UK can be
calculated by reference to a screen, the Facility Agent may notify all the
Parties of any amendment to this Agreement which is required to reflect this.

 

95



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:    SOCIÉTÉ GÉNÉRALE as Facility Agent From:    [EXISTING LENDER] (the
Existing Lender) and [NEW LENDER] (the New Lender) Date:   
[                    ]

PPG INDUSTRIES, INC. - €650,000,000 Credit Agreement

dated [            ] 2007 (the Agreement)

We refer to the Agreement. This is a Transfer Certificate.

 

1. The Existing Lender transfers by novation to the New Lender the Existing
Lender’s rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.

 

2.

The proposed Transfer Date is [             ].2

 

3. The administrative details of the New Lender for the purposes of the
Agreement are set out in the Schedule.

 

4. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations in respect of this Transfer Certificate contained in the
Agreement.

 

5. The New Lender attaches to this Transfer Certificate any U.S. Internal
Revenue Service Forms required under Clause 14 (Taxes) of the Agreement.

 

6. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.

 

7. This Transfer Certificate is governed by English law.

 

2

The amount of the transfer should be equal to or more than €50,000 (or its
equivalent). If the amount is less than €50,000 (or its equivalent), the New
Lender shall give a representation that it qualifies as a professional market
party as defined in the Dutch Financial Supervision Act.

 

96



--------------------------------------------------------------------------------

THE SCHEDULE

Rights and obligations to be transferred by novation

[insert relevant details, including applicable Commitment (or part)]

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]    [NEW LENDER] By:    By:

The Transfer Date is confirmed by the Facility Agent as
[                                        ].

SOCIÉTÉ GÉNÉRALE

By:

Note: It is the responsibility of each New Lender to ascertain whether any other
document or formality is required to perfect the transfer contemplated by this
Transfer Certificate or to take the benefit of any interest in any security.

 

97



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF COMPLIANCE CERTIFICATE

 

To:    SOCIÉTÉ GÉNÉRALE as Facility Agent From:    PPG INDUSTRIES, INC. Date:   
[                    ]

PPG INDUSTRIES, INC. - €650,000,000 Credit Agreement

dated [            ] 2007 (the Agreement)

 

1. We refer to the Agreement. This is a Compliance Certificate.

 

2. We confirm that as at [relevant testing date]:

 

  (a) Total Capitalisation is [            ];

 

  (b) Consolidated Total Debt is [            ]; and

 

  (c) therefore, the ratio of Consolidated Total Debt to Total Capitalisation
was [    ] to 1.

 

3. We set out below calculations establishing the figures in paragraph 2 above:

[                    ].

 

4. [We confirm that as at [relevant testing date] [no Default is
outstanding]/[the following Default[s] [is/are] outstanding and the following
steps are being taken to remedy [it/them]:

[            ].]

 

PPG INDUSTRIES, INC. By:  

 

98



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF ACCESSION AGREEMENT

 

To:    SOCIÉTÉ GÉNÉRALE as Facility Agent From:    PPG INDUSTRIES, INC. and
[proposed borrower] Date:    [                    ]

PPG INDUSTRIES, INC. - €650,000,000 Credit Agreement

dated [            ] 2007 (the Agreement)

We refer to the Agreement. This is an Accession Agreement.

[Name of company] of [address/registered office] agrees to become an Additional
Borrower and to be bound by the terms of the Agreement as an Additional
Borrower.

This Accession Agreement is governed by English law.

 

PPG INDUSTRIES, INC. By:   [PROPOSED BORROWER] By:  

 

99



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF RESIGNATION REQUEST

 

To:    SOCIÉTÉ GÉNÉRALE as Facility Agent From:    PPG INDUSTRIES, INC. and
[resigning Borrower] Date:    [                    ]

PPG INDUSTRIES, INC. - €650,000,000 Credit Agreement

dated [            ] 2007 (the Agreement)

 

1. We refer to the Agreement. This is a Resignation Request.

 

2. We request that [resigning Borrower] be released from its obligations as a
Borrower under the Agreement.

 

3. We confirm that no Default is outstanding or would result from the acceptance
of this Resignation Request.

 

4. We confirm that as at the date of this Resignation Request no amount owed by
[resigning Borrower] under the Agreement is outstanding.

 

5. This Resignation Request is governed by English law.

 

PPG INDUSTRIES, INC.    [Resigning Borrower] By:    By:

The Facility Agent confirms that this resignation takes effect on
[                    ].

 

SOCIETE GENERALE By:  

 

100



--------------------------------------------------------------------------------

SIGNATORIES

 

Company PPG INDUSTRIES, INC. By:   /s/ William H. Hernandez

Original Borrowers

 

PPG IRELAND INTERNATIONAL FINANCE COMPANY LIMITED

By:   /s/ Kim Edvardsson PPG INDUSTRIES SECURITIES, INC. By:   /s/ Mitchell
Magee Arrangers BNP PARIBAS SECURITIES CORP. By:   /s/ Andrew Shapiro By:   /s/
Andrew Kirby SG AMERICAS SECURITIES, LLC By:   /s/ Steven R. Fercho Original
Lenders BNP PARIBAS By:   /s/ Michael Kowalczuk By:   /s/ Melissa Bailey SOCIÉTÉ
GÉNÉRALE By:   /s/ Eric E.O. Siebert Jr.

 

101



--------------------------------------------------------------------------------

 

ABN AMRO BANK N.V. By:   /s/ David Carrington By:   /s/ Marc Brondyke BANK OF
AMERICA, N.A. By:   /s/ William M. Bulger Jr.

BANCO SANTANDER, S.A., NEW YORK BRANCH

By:   /s/ Paul J. Lammey By:   /s/ Frank J. English IV CALYON NEW YORK BRANCH
By:   /s/ Samuel L. Hill By:   /s/ Brian Myers ING BANK N.V., DUBLIN BRANCH By:
  /s/ Maurice Kenny By:   /s/ Aidan Neill INTESA SANPAOLO SPA By:   /s/
Francesco Di Mario By:   /s/ Luca Sacchi PNC BANK, NATIONAL ASSOCIATION By:  
/s/ Thomas A. Majeski

 

102



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

By:   /s/ Alan Reiter CITIBANK, N.A. By:   /s/ James N. Simpson DEUTSCHE BANK AG
LONDON By:   /s/ T. Hanaways By:   /s/ J.V.G. Puddick

HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Saul A. Mandel MORGAN STANLEY BANK By:   /s/ Daniel Twenge THE BANK OF
NEW YORK By:   /s/ William M. Feathers

WACHOVIA BANK NATIONAL ASSOCIATION

By:   /s/ Barbara Van Meech US$ Swingline Facility Agent SOCIÉTÉ GÉNÉRALE, NEW
YORK BRANCH By:   /s/ Eric E.O. Siebert Jr.

 

103



--------------------------------------------------------------------------------

EUR Swingline Facility Agent SOCIÉTÉ GÉNÉRALE By:   /s/ Eric E.O. Siebert Jr.
Facility Agent SOCIÉTÉ GÉNÉRALE By:   /s/ Eric E.O. Siebert Jr. Syndication
Agent BNP PARIBAS SECURITIES CORP. By:   /s/ Andrew Shapiro By:   /s/ Andrew
Kirby

 

104